Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 1 of 103 PageID: 1450




 James E. Cecchi
 Donald A. Ecklund
 CARELLA, BYRNE, CECCHI,
   OLSTEIN, BRODY & AGNELLO, P.C.
 5 Becker Farm Road
 Roseland, NJ 07068
 (973) 994-1700

 Liaison Counsel for Plaintiffs and the Putative Class

 Samuel H. Rudman
 David A. Rosenfeld
 Alan I. Ellman
 ROBBINS GELLER RUDMAN
   & DOWD LLP
 58 South Service Road, Suite 200
 Melville, NY 11747
 (631) 367-7100

 Lead Counsel for Plaintiffs and the Putative Class

 [Additional counsel appear on signature page.]

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 JAMES CHRISTIAN, Individually and on             )   No. 2:17-cv-00497-KM-JBC
 Behalf of All Others Similarly Situated,         )
                                                  )   CLASS ACTION
                               Plaintiff,         )
                                                  )
        vs.                                       )   FOURTH AMENDED COMPLAINT FOR
                                                  )   VIOLATIONS OF THE
 BT GROUP PLC, IAN LIVINGSTON,                    )   FEDERAL SECURITIES LAWS
 GAVIN E. PATTERSON, TONY                         )
 CHANMUGAM, NICK ROSE, LUIS                       )
 ALVAREZ, and RICHARD CAMERON,                    )
                                                  )   DEMAND FOR JURY TRIAL
                               Defendants.
                                                  )
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 2 of 103 PageID: 1451




                                                      TABLE OF CONTENTS

                                                                                                                                              Page

 INTRODUCTION ...........................................................................................................................1

 JURISDICTION AND VENUE ......................................................................................................6

 PARTIES .........................................................................................................................................7

 CLASS ACTION ALLEGATIONS ..............................................................................................11

 SUBSTANTIVE ALLEGATIONS ...............................................................................................13

            Throughout the Class Period, Defendants Were Aware of Problems with the
            Control Environment at BT Italy .......................................................................................16

            The Truth Begins to Emerge ..............................................................................................19

            A BT Group Vice President Was Informed of Accounting Problems, Bullying and
            Pressure to Meet Difficult Bonus Targets at BT Italy in November 2015 ........................25

            Italian Prosecutors Named Defendants Alvarez and Cameron as Suspects in the
            Criminal Investigation .......................................................................................................30

            BT Group Filed a Criminal Complaint Against Five Former Employees .........................38

            BT Group Faces an Italian Government Investigation ......................................................39

            BT Group Provided the Details of Its Financial Improprieties in the 2017 Annual
            Report .................................................................................................................................40

            Chanmugam Left BT Group Under Suspicious Circumstances ........................................43

            BT Group Clawed Back the Pay of Defendants Patterson and Chanmugam ....................43

 MATERIALLY FALSE AND MISLEADING STATEMENTS MADE BY
 DEFENDANTS DURING THE CLASS PERIOD .......................................................................47

            Fiscal Year 2013 False and Misleading Statements and Omissions ..................................47

            Fiscal Year 2014 False and Misleading Statements and Omissions ..................................52

            Fiscal Year 2015 False and Misleading Statements and Omissions ..................................55



                                                                        -i-
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 3 of 103 PageID: 1452




                                                                                                                                              Page



            Fiscal Year 2016 False and Misleading Statements and Omissions ..................................58

            Fiscal Year 2017 False and Misleading Statements and Omissions ..................................60

 BT GROUP’S FINANCIAL REPORTING DURING THE CLASS PERIOD WAS
 MATERIALLY FALSE AND MISLEADING AND VIOLATED IFRS ....................................62

            BT Group’s £260 Million Charge Against Its 2017 Financial Results ..............................66

            BT Group’s £268 Million Earnings Restatement of Its Financial Results Prior to
            2017....................................................................................................................................68

            BT Group’s Financial Misrepresentations Were Material .................................................75

            BT Group’s Admissions that the Financial Statements It Issued During the Class
            Period Were Presented in Violation of Applicable Accounting Standards .......................79

            BT Group’s Admissions that Its Internal and Disclosure Controls Were
            Ineffective and that Defendants’ Certifications Were Materially False and
            Misleading..........................................................................................................................80

 JACINTO CAVESTANY FURNISHED INFORMATION FOR THE ALLEGED
 MISSTATEMENTS ......................................................................................................................86

 ADDITIONAL SCIENTER ALLEGATIONS ..............................................................................86

 LOSS CAUSATION ......................................................................................................................88

            Applicability of Presumption of Reliance: Fraud-on-the-Market Doctrine .......................89

 COUNT I .......................................................................................................................................90

            Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Against BT
            Group .................................................................................................................................90

 COUNT II ......................................................................................................................................93

            Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
            Thereunder Against the Individual Defendants ................................................................93



                                                                       - ii -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 4 of 103 PageID: 1453




                                                                                                                                          Page



 COUNT III .....................................................................................................................................96

            Violation of Section 20(a) of the Exchange Act
            Against the Individual Defendants.....................................................................................96

 PRAYER FOR RELIEF ................................................................................................................98

 JURY DEMAND ...........................................................................................................................98




                                                                     - iii -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 5 of 103 PageID: 1454




         Lead Plaintiff PAMCAH-UA Local 675 Pension Fund and Plaintiff Clayton Hollister

 (together, “Plaintiffs”), on behalf of themselves and on behalf of all others similarly situated, allege

 the following based upon personal knowledge as to themselves and their own acts, and upon

 information and belief as to all other matters based on the investigation conducted by their

 attorneys, which included, among other things, the review and analysis of: (i) U.S. Securities and

 Exchange Commission (“SEC”) filings by BT Group plc (“BT Group” or the “Company”);

 (ii) transcripts of earnings calls with BT Group senior management; (iii) press releases, investor

 presentations, and other information issued or disseminated by the defendants; (iv) news articles

 and media coverage of the events giving rise to this action; and (v) research and reports by

 securities and financial analysts.

         The investigation of Plaintiffs’ attorneys is continuing, yet certain additional facts

 supporting these allegations are known only to the defendants or are exclusively within their

 custody or control. Plaintiffs believe that substantial evidentiary support will exist for the

 allegations set forth herein after a reasonable opportunity for discovery.

                                          INTRODUCTION
         1.      This federal securities class action is brought on behalf of all purchasers of BT

 Group American Depositary Receipts (“ADRs”) between May 10, 2013 and January 23, 2017,

 inclusive (the “Class Period”). The claims asserted are alleged against the Company and certain

 of its current and former executive officers and/or directors and managers (together, “Defendants,”

 as further defined below), and arise under Sections 10(b) and 20(a) of the Securities Exchange Act

 of 1934 (the “Exchange Act”) and Rule l0b-5 promulgated thereunder.

         2.      This case arises from a massive accounting fraud at BT Group’s Italian business.

 Defendants have now admitted that intentional misconduct occurred at BT Italia S.p.A. (“BT Italy”
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 6 of 103 PageID: 1455




 or “BT Italia”), where improper accounting practices and a complex set of improper sales,

 purchase, factoring, and leasing transactions caused the Company’s financial statements to be

 materially misstated for nearly a decade. As a result of the intentional misconduct, BT Group has

 now conceded that its previously reported profits were overstated by £530 million (or

 approximately $700 million) 1 and has revised its historical financial statements to correct such

 misstatements.     Further, the Company’s internal controls over financial reporting – which

 Defendants Ian Livingston, Gavin E. Patterson, and Tony Chanmugam personally designed and

 evaluated, or caused to be designed and evaluated under their supervision – were falsely certified

 as effective and containing no material weaknesses.

        3.        Contrary to these defendants’ sworn certifications, the Company’s internal controls

 contained the following material weaknesses: (1) individuals in Italy colluded to override the

 period-end financial controls and overstate results; (2) the Company’s monitoring controls, which

 include the review of reconciliations, journals, results, and financial position, did not operate

 effectively to identify the overstatement in a timely manner; and (3) the Company did not maintain

 effective controls to prevent or detect the collusive circumvention or override of controls related

 to BT Italy.

        4.        As a result, the Company terminated BT Italy’s Chief Executive Officer (“CEO”),

 Chief Operating Officer (“COO”), and at least three other BT Italy employees. BT Group also

 filed a criminal complaint with Italian prosecutors against those five executives. The CEO of BT

 Group’s Global Services line of business (“BT Global Services”) and the President of BT Global



 1
     As of November 21, 2017, the date Plaintiffs filed the first Amended Complaint for Violations
 of the Federal Securities Laws (“First Amended Complaint”) (ECF No. 26), 1 British Pound was
 equal to 1.32 U.S. Dollars.



                                                 -2-
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 7 of 103 PageID: 1456




 Services in Continental Europe also abruptly left the Company in the wake of the accounting

 scandal.

        5.      Defendant Patterson, BT Group’s CEO, sought to distance the Company’s

 headquarters, stating that BT Italy executives “kept London in the dark” regarding the fraudulent

 accounting practices. But BT Italy’s CEO disputes this and stated to Reuters in response that the

 financial transactions were “verified and authorized by the parent company and by the audit units

 and firms.” Indeed, other Company insiders told Reuters that it would be “‘impossible’ that

 London had no way of realizing what was happening in Italy” and “that it would have been

 practically impossible for an auditor not to realize that something was amiss.”

        6.      The financial fallout associated with the Company’s Italian scandal was telling,

 with BT Group’s ADRs declining by more than 20%, enough to eviscerate some £8 billion in

 market capitalization. Indeed, the magnitude of the diminution in the Company’s market value,

 which is approximately 15 times greater than the £530 million profit overstatement itself,

 demonstrates the significance of BT Group’s malfeasance.

        7.      As a result of the BT Italy fraud, BT Group dramatically slashed the compensation

 of its top executives. Originally, it was cut to reflect the true amounts that would have been paid

 absent the accounting fraud. Defendant Patterson’s total remuneration was cut from £5.28 million

 in fiscal 2016 to £1.34 million in fiscal 2017. The total remuneration for Defendant Chanmugam,

 BT Group’s Chief Financial Officer (“CFO”), was cut from £2.81 million in fiscal 2016 to

 £258,000 in fiscal 2017. Then, in fiscal 2018, BT Group applied the malus provisions to all of

 Chanmugam’s Deferred Bonus Plan (“DBP”) awards – not only those reflecting the amount

 attributable to the revised financial performance – such that his DBP awards were reduced from

 208,033 shares of BT stock to zero. The value of those shares was more than £800,000. Moreover,



                                                -3-
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 8 of 103 PageID: 1457




 on information and belief, Chanmugam was either fired or preemptively quit in July 2016 in

 connection with BT Group’s internal investigation of BT Italy.

        8.      The materiality of the fraudulent scheme is further demonstrated by

 PricewaterhouseCoopers LLP (“PwC”), BT Group’s outside auditor during the Class Period,

 which determined that the threshold for overall Company-level materiality was £130 million. BT

 Group’s £530 million in adjustments due to the fraud at BT Italy far exceeds that threshold.

        9.      Indeed, the public disclosure of an alarming web of collusion and intentional

 wrongdoing, which ranged from over-aggressive assumptions to off-balance sheet structures

 designed to bring cash onto the balance sheet in time to meet targets, has shaken the market’s

 confidence in BT Group management’s integrity, its representations about the Company’s reported

 operating results, and its ability to manage the Company’s global operations, particularly because

 it operates in 180 countries across the globe.

        10.     As detailed herein, BT Group’s Audit & Risk Committee (“Audit Committee”),

 chaired by Defendant Nick Rose, was actually aware of sustained problems in the internal control

 environment of BT Italy throughout 2013, 2014, 2015, and 2016, and cryptically reported the

 existence of questionable practices in the Company’s annual reports, which Defendants reviewed

 and approved. Despite this knowledge, Defendants Livingston, Patterson, and Chanmugam falsely

 certified that BT Group’s internal controls were operating effectively while, in fact, a massive

 financial fraud was on-going in Italy.

        11.     BT Group itself acknowledged that “at the start of 2016,” the Company received

 reports of bullying cases at BT Italy, in response to which senior Human Resources officials visited

 the Italian offices and investigated. Despite this undisclosed, adverse information concerning BT

 Italy known to BT Group’s senior company representatives – in which they learned that the scope



                                                  -4-
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 9 of 103 PageID: 1458




 of problems in the control environment at BT Italy had expanded – on May 19, 2016, Defendant

 Rose misleadingly stated in BT Group’s 2016 Annual Report: “We have continued to monitor our

 operations in Italy and progress has been made to improve the control environment.”

        12.     Moreover, BT Group’s internal report of the accounting fraud at BT Italy, which

 had been prepared by KPMG LLP (“KPMG”) in January 2017 but was never publicly disclosed,

 revealed that “executives at BT global services did not sufficiently challenge numbers

 submitted by Italian staff. Initial inquiries from London were ignored or met by responses that

 were ‘not satisfactory’ or lacking in detail, it said, but global services staff often failed to

 ‘follow through’ to get answers.”

        13.     Defendants Alvarez and Cameron, respectively the CEO and CFO of BT Global

 Services – BT Group’s largest revenue-producing line of business – set unrealistically high

 earnings objectives that could not be met absent accounting manipulations. When BT Global

 Services fell short of achieving these objectives, Alvarez, Cameron, and other BT Global Services

 personnel directed financial accounting personnel in Italy to falsely inflate reported financial

 results, exhorting them to “look for” and “find” ways to close such shortfalls in a way that has

 been described by a former accounting expert for Milan prosecutors as “significant evidence” of

 wrongful accounting. In fact, the report of Italy’s financial police reveals that Alvarez, Cameron,

 and other BT Global Services personnel repeatedly asked financial accounting personnel in Italy

 to “accommodate” their requests for specified amounts of additional profits that were needed to

 eliminate shortfalls in previously announced estimates by suggesting “knowingly wrong

 accounting practices,” including deferring the recognition of ordinary business expenses by

 fraudulently recording them as assets.




                                                -5-
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 10 of 103 PageID: 1459




        14.     In addition, in November 2015, three BT Italy employees warned BT Global

 Services’ 2 Vice President of Iberia and head of European sales about possible accounting problems

 at BT Italy, bullying by BT Italy management, especially its then-CEO, and pressure to meet

 difficult bonus targets.

        15.     Accordingly, the scienter of management-level executives of BT Group is imputed

 to the Company.

        16.     BT Group also faces a government investigation. In connection with the admitted

 fraud, the Italian law enforcement agency responsible for investigating financial crimes has been

 conducting an investigation into the wrongful conduct at BT Group and has named Defendants

 Alvarez and Cameron as suspects.

        17.     As a result of Defendants’ wrongful acts and omissions, Plaintiffs and other Class

 members have suffered significant losses and damages.

                                 JURISDICTION AND VENUE
        18.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

 Act [15 U.S.C. §§78j(b) and 78t(a)] and Rule 10b-5 promulgated thereunder [17 C.F.R.

 §240.10b-5].

        19.     This Court has jurisdiction over this action pursuant to Section 27 of the Exchange

 Act [15 U.S.C. §78aa], and 28 U.S.C. §1331.

        20.     Venue is properly laid in this District pursuant to Section 27 of the Exchange Act

 and 28 U.S.C. §1391(b) and (c). The acts and transactions giving rise to the violations of law

 complained of occurred in part in this District. The false and misleading statements were


 2
     As explained in detail below, BT Global Services is not a subsidiary of BT Group. Upon
 information and belief, it is one reporting level below the corporate level.



                                               -6-
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 11 of 103 PageID: 1460




 disseminated in this District, and therefore the fraudulent conduct was carried out in part in this

 District.

         21.    In connection with the acts and conduct alleged in this Complaint, Defendants,

 directly or indirectly, used the means and instrumentalities of interstate commerce, including the

 United States mails, interstate telephone communications, and the facilities of the New York Stock

 Exchange (“NYSE”), a national securities exchange.

                                            PARTIES
         22.    Lead Plaintiff PAMCAH-UA Local 675 Pension Fund 3 purchased BT Group

 ADRs, as set forth in the certification previously filed with the Court and incorporated herein by

 reference, and was damaged thereby.

         23.    Plaintiff Clayton Hollister purchased BT Group ADRs, as set forth in the

 certification attached hereto and incorporated herein by reference, and was damaged thereby.

         24.    Defendant BT Group is a multinational telecommunications services company that

 offers fixed-line services, broadband, mobile and TV products and services, and networked

 information technology (“IT”) services in the United Kingdom and across the world. The

 Company is headquartered in London, United Kingdom. BT Group’s ADRs are traded on the

 NYSE. 4




 3
    PAMCAH-UA is an acronym for Plumbing & Mechanical Contractors Association of Hawaii-
 United Association.
 4
    BT Group’s fiscal year ends on March 31. By way of example, the twelve months beginning
 April 1, 2015 and ending March 31, 2016 are considered the Company’s fiscal year 2016.



                                                -7-
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 12 of 103 PageID: 1461




         25.   Defendant Ian Livingston (“Livingston”) was the Company’s CEO and a member

 of BT Group’s Board of Directors (the “Board”) from 2008 until September 2013. 5

         26.   Defendant Gavin E. Patterson (“Patterson”) was the Company’s CEO and a

 member of the Board from September 2013 until January 2019.

         27.   Defendant Tony Chanmugam (“Chanmugam”) was BT Group’s Group Finance

 Director 6 and a member of the Board from 2008 until July 2016.

         28.   Defendant Nick Rose (“Rose”) has been the Chairman of BT Group’s Audit

 Committee from 2012 to the present, and a member of the Audit Committee and the Board since

 2011.

         29.   Defendant Luis Alvarez (“Alvarez”) was, from 2012 until May 2017, the CEO of

 BT Group’s Global Services line of business and, in that position, oversaw the Company’s Italian

 division. Alvarez was based in London. On May 11, 2017, the Company announced that Alvarez

 left, or was leaving, BT Group. From at least fiscal year 2013 through fiscal year 2016, Alvarez

 was a member of the Company’s Operating Committee, which BT Group describes as “the key

 management committee and represents the ‘chief operating decision maker,’” with responsibility

 for running BT Group’s business and delivering its strategy. The Operating Committee meets

 weekly and, during the Class Period, was chaired by the Company’s CEO, Defendant Patterson.




 5
     To the extent alleged misstatements were made after Livingston left the Company, Plaintiffs
 do not claim that Livingston is liable for those misstatements. Likewise, to the extent alleged
 misstatements were made before a defendant joined the Company, Plaintiffs do not claim that
 defendant is liable for those misstatements.
 6
     Upon information and belief, the position of Group Finance Director at BT Group is equivalent
 to the position of CFO at most U.S. public companies.



                                               -8-
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 13 of 103 PageID: 1462




        30.     Defendant Richard Cameron (“Cameron”) was, from July 2014 until 2017, the CFO

 of BT Global Services. Cameron was based in London and reported to Alvarez. As CFO of BT

 Global Services, Cameron led approximately 850 people covering core finance functions globally

 including commercial and new business finance. He was also responsible for a further 300 people

 in non-finance roles including Global Services’ contract management centre of excellence, its

 COO function and investment boards. In addition, Cameron served as the Deputy CFO of BT

 Group. As Deputy CFO of BT Group, Cameron had responsibility for billing, revenue assurance,

 finance shared service centres, regulatory finance, group commercial finance, and group financial

 control. In addition, as Deputy Group CFO of BT Group, Cameron represented BT Group at the

 Design Council. The Design Council is a sub-committee of the Operating Committee. It normally

 meets monthly. It is collectively responsible for aligning BT Group’s capital investments in its

 networks, systems, platforms and products so that they are directed towards achieving BT Group’s

 overall purpose and strategy, serve the needs of all of its customers and are delivered in a cost-

 effective manner.

        31.     Defendants Livingston, Patterson, Chanmugam, Rose, Alvarez, and Cameron are

 referred to herein as the “Individual Defendants.” BT Group and the Individual Defendants are

 referred to herein, collectively, as “Defendants.”

        32.     During the Class Period, Defendants, as senior executive officers and/or directors

 of BT Group, were privy to confidential and proprietary information concerning BT Group, its

 operations, finances, financial condition, and present and future business prospects. Because of

 their positions with BT Group, Defendants had access to non-public information about the

 Company’s business, finances, products, markets, and present and future business prospects via

 internal corporate documents, conversations and connections with other corporate officers and



                                                 -9-
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 14 of 103 PageID: 1463




 employees, attendance at management and/or board of directors meetings and committees thereof

 and via reports and other information provided to them in connection therewith. Because of their

 possession of such information, Defendants knew or recklessly disregarded that the adverse facts

 specified herein had not been disclosed to, and were being concealed from, the investing public.

        33.        The Individual Defendants made, participated in the making of, or had some direct

 involvement in the making of, the statements alleged herein to be false and/or misleading.

        34.        Defendants are liable as direct participants in the wrongs complained of herein. In

 addition, Defendants were “controlling persons” within the meaning of Section 20(a) of the

 Exchange Act and had the power and influence to cause the Company to engage in the unlawful

 conduct complained of herein. Because of their positions of control, Defendants were able to and

 did, directly or indirectly, control the conduct of BT Group’s business.

        35.        Defendants, because of their positions with the Company, controlled and/or

 possessed the authority to control the contents of BT Group’s reports, press releases, and

 presentations to securities analysts, and through them, to the investing public. Defendants were

 provided with copies of the Company’s reports and press releases alleged herein to be misleading,

 prior to or shortly after their issuance and had the ability and opportunity to prevent their issuance

 or cause them to be corrected. Thus, Defendants had the opportunity to commit the fraudulent acts

 alleged herein.

        36.        As controlling persons of a publicly traded company whose stock was registered

 with the SEC pursuant to the Exchange Act, and was traded on the NYSE and governed by the

 federal securities laws, Defendants had a duty to promptly disseminate accurate and truthful

 information with respect to BT Group’s financial condition and performance, growth, operations,

 financial statements, business, products, markets, management, earnings, and present and future



                                                  - 10 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 15 of 103 PageID: 1464




 business prospects, and to correct any previously issued statements that had become materially

 misleading or untrue, so that the market price of BT Group ADRs would be based upon truthful

 and accurate information. Defendants’ misrepresentations and omissions during the Class Period

 violated these specific requirements and obligations.

        37.     Each of the Defendants is liable as a participant in a fraudulent scheme and course

 of business that operated as a fraud or deceit on purchasers of BT Group ADRs by disseminating

 materially false and misleading statements and/or concealing material adverse facts. The scheme:

 (i) deceived the investing public regarding BT Group’s business, operations, and the intrinsic value

 of BT Group ADRs; and (ii) caused Plaintiffs and other members of the Class to purchase BT

 Group ADRs at artificially inflated prices.

                                CLASS ACTION ALLEGATIONS
        38.     Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

 Procedure 23(a) and 23(b)(3) on behalf of themselves and all purchasers, other than Defendants,

 of BT Group ADRs during the Class Period (the “Class”).

        39.     Excluded from the Class are Defendants herein, members of the immediate families

 of each of the Defendants, any person, firm, trust, corporation, officer, director, or other individual

 or entity in which any Defendant has a controlling interest or which is related to or affiliated with

 any Defendant, and the legal representatives, agents, affiliates, heirs, successors-in-interest or

 assigns of any such excluded party.

        40.     The members of the Class are so numerous that joinder of all members is

 impracticable. The precise number of Class members is unknown to Plaintiffs at this time, but is

 believed to be in the thousands. In addition, the names and addresses of the Class members can

 be ascertained from the books and records of BT Group or its transfer agent. Notice can be




                                                 - 11 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 16 of 103 PageID: 1465




 provided to such record owners by a combination of published notice and first-class mail, using

 techniques and a form of notice similar to those customarily used in class actions arising under the

 federal securities laws.

         41.       Plaintiffs will fairly and adequately represent and protect the interests of the

 members of the Class. Plaintiffs have retained competent counsel experienced in class action

 litigation under the federal securities laws to further ensure such protection and to prosecute this

 action vigorously.

         42.       Plaintiffs’ claims are typical of the claims of the other members of the Class

 because Plaintiffs’ and Class members’ damages arise from and were caused by the same false and

 misleading representations and omissions made by or chargeable to Defendants. Plaintiffs do not

 have any interests antagonistic to, or in conflict with, the Class.

         43.       A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy. Since the damages suffered by individual Class members may

 be relatively small, the expense and burden of individual litigation make it virtually impossible for

 Class members to seek redress for the wrongful conduct alleged. Plaintiffs know of no difficulty

 that will be encountered in the management of this litigation that would preclude its maintenance

 as a class action.

         44.       Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

                   (a)    whether the federal securities laws were violated by Defendants’ acts as

 alleged herein;




                                                 - 12 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 17 of 103 PageID: 1466




                (b)     whether statements made by Defendants during the Class Period were

 materially false and misleading and/or omitted material information;

                (c)     whether the price of BT Group ADRs was artificially inflated during the

 Class Period; and

                (d)     the extent of injuries sustained by the members of the Class and the

 appropriate measure of damages.

                                 SUBSTANTIVE ALLEGATIONS
        45.     Defendant BT Group, formerly known as British Telecom, describes itself as one

 of the world’s leading providers of communications services and solutions, serving customers in

 180 countries. Its principal activities include the provision of networked IT services globally;

 local, national and international telecommunications services to its customers for use at home, at

 work and on the move; broadband, TV and internet products and services; and converged fixed-

 mobile products and services.

        46.     BT Group is organized around six customer-facing lines of business: (i) Global

 Services; (ii) Consumer; (iii) EE; (iv) Business and Public Sector; (v) Wholesale and Ventures;

 and (vi) Openreach. According to BT Group’s 2016 annual report, filed on May 19, 2016 with the

 SEC on Form 20-F (the “2016 Annual Report”), BT Group’s lines of business sell its products and

 services and put its strategy into action.

        47.     On information and belief, the following chart depicts BT Global Services within

 the organizational structure of the Company (and includes the positions of the Individual

 Defendants):




                                               - 13 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 18 of 103 PageID: 1467




                                     BT GROUP CORPORATE
                                   Ian Livingston, CEO (2008-2013)
                               Gavin Patterson, CEO (2013-January 2019)
                                 Tony Chanmugam, CFO (2008-2016)
                             Nick Rose, Audit Committee Chairman (2012-
                                               present)

                                                  ↑

                                      BT GLOBAL SERVICES
                                    Luis Alvarez, CEO (2012-2017)
                                  Richard Cameron, CFO (2014-2017)

                                                  ↑

                                            BT EUROPE

                                                  ↑

                                             BT ITALY


        48.    For the year ended March 31, 2016, BT Global Services contributed 34% in

 adjusted revenue to BT Group, the largest percentage of revenue contributed to BT Group from

 among these six lines of business. 7      BT Global Services provides technology consulting,

 outsourcing, and communications systems for more than 10,000 organizations and governments

 worldwide. Defendant Alvarez became CEO of BT Global Services in 2012. Defendant Cameron

 became CFO of BT Global Services in 2014. On information and belief, Cameron became Deputy

 CFO of BT Group around the same time. During the Class Period, Corrado Sciolla (“Sciolla”)

 was president of BT Global Services in Continental Europe, which includes BT Italy.

        49.    BT Group’s lines of business are not subsidiaries of the Company. The 2016

 Annual Report includes a list of the Company’s subsidiaries. Although there are ten subsidiaries


 7
    By contrast, Consumer was the next largest line of business, contributing 24% of the
 Company’s external revenue. In 2015, before BT Group added EE as its sixth line of business,
 BT Global Services generated 38% of BT Group’s external revenue.



                                                - 14 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 19 of 103 PageID: 1468




 listed under the BT Global Services line of business, such as BT Global Services Limited and BT

 Global Services Korea Limited, BT Global Services itself is not listed as a subsidiary.

        50.     BT Group itself is just a holding company that executes its strategy through several

 lines of business, one of which is BT Global Services. According to the 2016 Annual Report, BT

 Group is a holding company and “[o]ur lines of business sell our products and services and put our

 strategy into action.” In describing “[h]ow we make money,” BT Group explained that “[t]he main

 output of our business is our portfolio of communications products and services. We make money

 by selling these in the UK and around the world through our customer-facing lines of business.”

        51.     That BT Group’s lines of business, including BT Global Services, are not

 considered subsidiaries is further demonstrated by the presence on the Operating Committee of the

 CEO of each line of business, including Defendant Alvarez, the CEO of BT Global Services.

        52.     In its 2016 Annual Report, BT Group described the Operating Committee, in

 pertinent part, as follows:

        This is our key management committee. It meets weekly and is chaired by the
        Chief Executive. Brief details of its members are set out on these pages.

        The Operating Committee has collective responsibility for running our business and
        delivering our strategy.

        It monitors the group’s financial, operational and customer service performance
        and has cross-business oversight of the lines of business.

        It also reviews the group’s principal risks and considers the potential threats to, and
        opportunities for, the business. It:

        •       develops BT’s strategy and budgets for the Board’s approval;

        •       recommends to the Board capital expenditure and investment budgets;

        •       allocates resources across BT within plans agreed by the Board;

        •       prepares and delivers major programmes; and

        •       reviews the senior talent base and succession arrangements.


                                                - 15 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 20 of 103 PageID: 1469




        53.     Thus, on information and belief, BT Group’s lines of business, including BT Global

 Services, are one reporting level below the corporate level.

        54.     BT Italy is the second-largest business telecommunication operator in the Italian

 market and purportedly “one of the leading service providers [of] integrated IT and IT solutions

 dedicated to businesses and public organizations” in Italy. Headquartered in Milan and employing

 approximately 1,200 people in Italy, BT Italy came about following a string of mergers and tie-

 ups that started between BT Group and local operators in the 1990s. BT Italy was formed in 1995

 under the Albacom brand (becoming BT Italy in 2006). BT Italy supports customers in three main

 areas: Digital Customers, Digital Business, and Digital Employee.

 Throughout the Class Period, Defendants Were Aware of Problems with the
 Control Environment at BT Italy
        55.     By no later than the beginning of the Class Period, Defendants knew that BT

 Group’s operations in Italy suffered from control problems. Since fiscal year 2013, the year ended

 March 30, 2013, BT Group’s Audit Committee had been continually assessing the “control

 environment” in Italy. Although Defendants opaquely referenced control problems at BT Italy in

 the Company’s SEC filings, and despite the rampant fraud taking place at BT Italy at that time,

 Defendants Livingston, Patterson, and Chanmugam nevertheless falsely certified the efficacy of

 BT Group’s internal controls.

        56.     For example, in BT Group’s 2013 annual report, filed on May 23, 2013 with the

 SEC on Form 20-F (the “2013 Annual Report”), Defendant Rose, Chairman of the Audit

 Committee, noted that the Audit Committee had given particular focus to BT’s operations in Italy.

 Rose stated, in pertinent part, as follows:




                                               - 16 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 21 of 103 PageID: 1470




        Internal controls and risk management

        We give risk management special attention and during the year we heard from each
        line of business CEO on the key risks in their part of the business, as well as the
        actions they are taking to address them. We aim to cover all significant risks to the
        group not just the financial risks. One of our meetings focused solely on risk at
        which the Chief Executive discussed the group’s enterprise-wide risk management
        processes, and the key risks facing the group as a whole. We reviewed the internal
        control requirements under the Code including the risk management processes.
        You can find details of the Board and our review of the group’s systems of internal
        control and risk management on page 95.

        We received updates on security and resilience, cyber security, BT’s networks,
        major contracts, BT’s operations in Italy, customer data handling, litigation trends,
        as well as updates on major litigation and competition and regulation. 8

        57.     In BT Group’s 2014 annual report, filed on May 22, 2014 with the SEC on Form

 20-F (the “2014 Annual Report”), Defendant Rose highlighted the amount of attention that the

 Audit Committee had been focusing on BT Group’s operations in Italy. Defendant Rose stated, in

 pertinent part, as follows:

        This year the Audit & Risk Committee paid special attention to several overseas
        locations that are important to BT Global Services, including Italy and Brazil, to
        data security and to the increasing cyber security threat. We have received detailed
        presentations from key personnel in each of these areas and reviewed
        management’s mitigation plans.

        58.     Defendant Rose pinpointed the problems in the control environment at BT Group’s

 Italian operations as a source of concern for the Audit Committee. Defendant Rose stated, in

 pertinent part, as follows:

        I reported last year that the committee had given particular focus to BT’s
        operations in Italy. We have continued to monitor the position there and
        significant progress has been made to improve the control environment.

        59.     In BT Group’s 2015 annual report, filed on May 21, 2015 with the SEC on Form

 20-F (the “2015 Annual Report”), Defendant Rose again highlighted the amount of attention that


 8
     Unless otherwise noted, emphasis is added throughout.



                                               - 17 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 22 of 103 PageID: 1471




 the Audit Committee had been giving to BT Italy. Defendant Rose stated, in pertinent part, as

 follows:

        I reported last year that the committee had given particular focus to BT’s
        operations in Italy and Brazil. We have continued to monitor the position and
        significant progress has been made to improve the control environment. We
        continue to keep under review the current trends of security risks facing BT and the
        progress made to manage these risks.

        60.     Defendant Rose also explained that the Audit Committee had an annual work plan,

 which, in fiscal year 2015, sought greater detail on the governance and control of the Company’s

 operations in Italy. Defendant Rose stated, in pertinent part, as follows:

        The committee has an annual work plan. This includes standing items that we
        consider regularly, in addition to any specific matters that need the committee’s
        attention and topical items on which we chose to focus. For example, in 2014/15
        we asked management to provide us with greater detail on the governance and
        control in relation to the BDUK regional fibre deployment programme, the finance
        transformation programme, operations in Italy and Latin America and reports on
        customer data handling, data security and cyber security.

        61.     Underscoring the Company’s growing concerns with its Italian operations,

 BT Group’s Chairman, Michael Rake, stated that the Board’s focus for fiscal year 2015 had been,

 among other things, “a visit to BT’s business in Italy.” The Company explained that the Board of

 Directors visited the Italy business – the only visit outside of the U.K. specified in the Annual

 Report. The Company stated, in pertinent part, as follows:

        We visited our Italy business, and while there we reviewed operational matters
        with senior managers, met with employees as well as customers, government
        officials and opinion leaders. We also visited Openreach to see customer service
        in action and spent time on site visits with our engineers. 9




 9
     Openreach’s headquarters is located in London.



                                                - 18 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 23 of 103 PageID: 1472




         62.     In BT Group’s 2016 Annual Report, the Company again implicitly admitted that

 the control environment at BT Italy suffered from unspecified problems. Defendant Rose stated,

 in pertinent part, as follows:

         We have continued to monitor our operations in Italy and progress has been
         made to improve the control environment. We continue to keep under review the
         current trends of security risks facing BT and the progress made to manage these
         risks.

         63.     In an analyst report dated June 9, 2016, HSBC Global Research noted the Audit

 Committee’s unusual level of review of the Italy operations over the previous four years. The

 HSBC analyst stated, in pertinent part, as follows:

         The Board’s Audit Committee notes that the ‘Control environment’ in Italy
         remains under review. This has been under continual assessment since FY13,
         and no further detail has ever been provided. Other countries have been
         monitored, but none have had this sustained level of review.

         64.     This “sustained level of review” of BT Italy by the Audit Committee is even more

 unusual in light of the fact that BT Italy contributed only approximately one percent to BT Group’s

 EBITDA and employed only about one percent of BT Group’s total workforce. 10 It is reasonable

 to infer that the Audit Committee would not be so focused on such a small part of the Company

 unless the Audit Committee recognized serious, unresolved control problems at BT Italy.

 The Truth Begins to Emerge
         65.     On October 27, 2016, BT Group issued a press release announcing its financial

 results for the fiscal second quarter, the period ending September 30, 2016. For the quarter, the

 Company reported revenue of £6,007 million, EBITDA of £1,888 million, operating profit of

 £1,019 million, profit before tax of £873 million, and adjusted earnings per share of 7.2p.




 10
      EBITDA is an acronym for earnings before interest, taxes, depreciation, and amortization.



                                               - 19 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 24 of 103 PageID: 1473




        66.     However, BT Group announced that the Company would have to take a write-down

 of £145 million (or approximately $191 million) due to “certain historical accounting errors” at its

 BT Italy division. In that regard, the press release stated, in pertinent part, as follows:

        BT Italia investigation

        Following allegations of inappropriate management behaviour in our BT Italia
        operations, we have conducted an initial internal investigation. This included a
        review of accounting practices during which we have identified certain historical
        accounting errors and reassessed certain areas of management judgement.

        We have written down the value of items on the balance sheet by £145m. This is
        our current best estimate of the financial impact based on our internal investigation.
        The write down relates to balances that have built up over a number of years and
        our assessment is that the errors have not materially impacted the group’s reported
        earnings over the previous two years. The amount has been charged as a specific
        item in our results for the quarter. As a non-cash item in the period it does not
        impact normalised free cash flow.

        A full investigation of these matters is ongoing and we have appointed external
        advisers to assist with this. Appropriate action will be taken as the investigation
        progresses.

        Our outlook is not affected.

        67.     In reaction to these announcements, on October 27, 2016, the price of BT Group

 ADRs fell $0.57 per ADR, or 2.4%, to close at $23.25 per ADR, on heavy trading volume.

 However, the Company continued to conceal the true extent of its problems.

        68.     On January 24, 2017, the Company issued a press release announcing an update of

 its investigation into its Italian business and on the Company’s outlook. While the October write-

 down of Italian operations was only £145 million, an amount the Company said would not affect

 its full-year financial targets, the Company increased the write down to £530 million (or

 approximately $700 million), a nearly four-fold increase. Additionally, the Company stated that

 it now did not expect revenue to grow for the next two years after earlier forecasting it would, and




                                                 - 20 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 25 of 103 PageID: 1474




 estimated 2016-2017 free cash flow at £2.5 billion, as much as £700 million below the original

 forecast.

        69.    BT Group explained that its investigations had revealed that “the extent and

 complexity of inappropriate behaviour in the Italian business were far greater than previously

 identified” and had “revealed improper accounting practices and a complex set of improper sales,

 purchase, factoring and leasing transactions,” resulting in the “overstatement of earnings in our

 Italian business over a number of years.” The Company stated, in pertinent part, as follows:

        Since [the October 27, 2016 press release] we have progressed the investigation,
        which has included an independent review by KPMG LLP of the accounting
        practices in our Italian operations and our own comprehensive balance sheet
        review. These investigations have revealed that the extent and complexity of
        inappropriate behaviour in the Italian business were far greater than previously
        identified and have revealed improper accounting practices and a complex set of
        improper sales, purchase, factoring and leasing transactions. These activities
        have resulted in the overstatement of earnings in our Italian business over a
        number of years.

        The investigation into the financial position of our Italian business is now
        substantially complete. The adjustments identified have increased from the
        £145m announced in our half-year update to a total of around £530m. We are
        still evaluating what proportion of the total adjustments should be treated as prior
        year errors, and what proportion should be treated as the reassessment in the current
        year of management estimates. Work is also ongoing to establish how these
        adjustments should be reflected in BT Group’s financial statements for the current
        and previous periods in light of applicable accounting requirements.

        In addition, we would expect the matters described above to result in a reduction in
        our Q3 adjusted revenue and adjusted EBITDA of around £120m, and in a
        reduction in Q3 normalised free cash flow of around £100m. For 2016/17 as a
        whole, relative to our prior outlook, we would expect a decrease in adjusted revenue
        of around £200m, in adjusted EBITDA of around £175m, and of up to £500m of
        normalised free cash flow due to the EBITDA impact and the one-off unwind of
        the effects of inappropriate working capital transactions. For 2017/18, we would
        expect a similar annual impact to adjusted revenue and adjusted EBITDA as in
        2016/17, with the EBITDA impact flowing through to normalised free cash flow.
        An updated outlook for the Group reflecting the above and other matters is set out
        below.

        The EBITDA contribution of the Italian business included in the Group’s reported
        EBITDA for the financial year ended 31 March 2016 was around 1%.


                                               - 21 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 26 of 103 PageID: 1475




        The improper behaviour in our Italian business is an extremely serious matter, and
        we have taken immediate steps to strengthen the financial processes and controls
        in that business. We suspended a number of BT Italy’s senior management team
        who have now left the business. We have also appointed a new Chief Executive
        of BT Italy who will take charge on 1 February 2017. He will review the Italian
        management team and will work with BT Group Ethics and Compliance to
        improve the governance, compliance and financial safeguards in our Italian
        business.

        Further, we are conducting a broader review of financial processes, systems and
        controls across the Group. The BT Group Remuneration Committee will consider
        the wider implications of the BT Italy investigation.

        70.     With regard to the Company’s investigation and subsequent write-down, Defendant

 Patterson stated, in pertinent part, as follows:

        We are deeply disappointed with the improper practices which we have found in
        our Italian business. We have undertaken extensive investigations into that
        business and are committed to ensuring the highest standards across the whole of
        BT for the benefit of our customers, shareholders, employees and all other
        stakeholders.

        71.     The same day, BT Group held a conference call with analysts and investors to

 discuss its investigation into the Italian business. In response to a question concerning the nature

 of the Company’s unwinding of improper working capital transactions, Simon Lowth, the

 Company’s current Group Finance Director, explained how BT Italy employees had engineered

 improper factoring transactions. 11 Lowth stated, in pertinent part, as follows:

        The majority component [of unwinding the improper working capital transactions]
        was to repay essentially working capital loans to factoring companies where loans
        had been taken against receivables and, indeed, had been taken to pay suppliers.
        Those working capital loans [were] clearly improper and we are unwinding them,
        and that is overwhelmingly the most significant contributor to the onetime cash
        unwind in the 2016/2017.


 11
     Factoring is a commercial transaction in which an entity transfers its trade receivables to a third
 party, generally a financial organization, to obtain cash on an immediate basis. According to the
 Financial Times, and as explained herein, BT Italy’s management obtained loans on existing
 receivables and used the amounts received therefrom to reduce the existing receivable balances
 without recording the loans that produced the cash it received.



                                                    - 22 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 27 of 103 PageID: 1476




        There are some additional smaller contributors in unwinding some of the improper
        transactions such as sale and leaseback transactions which we have identified. 12
        But the main component is to unwind the inappropriate improper working capital
        loans. So the beneficiaries, to be specific, are the factoring companies who had
        extended those loans.

        72.     In response to another question about the immense scale of improper factoring that

 had been going on in the Italian business, Lowth stated, in pertinent part, as follows:

        [T]here are some genuine and sensible business reasons why companies will, from
        time to time, factor some elements of receivables, and that is a practice that is
        common in Italy. And it is a practice that has been undertaken by BT Italia in the
        past. The practices that we note here, and that we are unwinding, are more
        extensive receivables factoring often against inappropriate customer bases and
        debt.

        And, secondly, more material here I’m afraid, was the factoring activity against
        payables, in effect, taking out working capital loans in order to settle creditors.
        And that is not a practice that we would tolerate anywhere in BT.

        73.     During the conference call, Patterson and Lowth had an exchange with a securities

 analyst concerning the surprising magnitude of the write-down to EBITDA, stating, in pertinent

 part, as follows:

        James Ratzer - New Street Research LLP - Analyst

        So just trying to get my head again around the magnitude of the GBP175 million
        hit to EBITDA from Italy, given you’re disclosing that the business was doing
        around GBP65 million of EBITDA previously, I was just trying to [confirm], that’s
        almost a tripling of the EBITDA impact from the performance in 2015/2016. I’d
        just like to get a waterfall on why the impact to EBITDA is so big. . . .

        Gavin Patterson - BT Group plc - CEO

        Lots of questions there; let me see if I can pick off some of them. First of all our
        commitment to global services, it’s a very disappointing situation in Italy; I can’t

 12
     Generally, a “sale/leaseback,” or sale and leaseback transaction, is one in which the owner of
 a property sells an asset, typically real estate or equipment, and immediately leases that same
 property back from the buyer for a specified time period. Typically, a seller (here, BT Group)
 enters into a sale/leaseback transaction to generate cash flow from appreciated long-term assets
 and still retain the right of use. According to Reuters, and as explained herein, BT Group contrived
 sale-and-leaseback transactions to artificially inflate BT Italy’s sales and profit margins.



                                                - 23 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 28 of 103 PageID: 1477




        underline that enough. It is a complex situation that involved a lot of people. It’s
        been going on for a number of years. It’s very, very disappointing.

        That has taken a business that we thought was profitable but, in truth, has
        probably been unprofitable for a number of years. That’s why you’re seeing such
        a significant swing of GBP175 million. . . .

        Simon Lowth - BT Group plc - Group Finance Director

        Just to finish on the first part of your question, the EBITDA in Italy was slightly
        higher than the number you’d suggested, another GBP20 million, GBP30 million
        or so. And the impact of the GBP175 million is because the result of the improper
        accounting, the improper transactions, was to significantly understate the costs
        in the business, some of which was being capitalized and, therefore, not running
        through EBITDA. Other parts of it were simply costs that were not being accrued
        properly into the accounts.

        The impact, therefore, is greater than the previously reported EBITDA.

        74.     Moreover, on January 24, 2017, in an article entitled “Dodgy Italian Job Savages

 BT Earnings, Share Price Tanks,” LightReading, a communications-industry networking website,

 reported that BT Group suspended a number of senior executives in Italy, including Gianluca

 Cimini (“Cimini”), the former BT Italy CEO, and Stefania Truzzoli (“Truzzoli”), BT Italy’s COO,

 and appointed a new CEO for BT Italy. On that same day, in an article entitled “BT European

 Chief to Resign Over Italian Scandal,” the BBC reported that Corrado Sciolla, President of BT

 Global Services – Continental Europe, was expected to resign shortly. Sciolla had previously been

 CEO of BT Italy from 2006 until January 2013.

        75.     In reaction to these disclosures, on January 24, 2017, the price of BT Group ADRs

 fell $5.05 per ADR, or approximately 21%, to close at $19.38 per ADR, on extremely heavy

 trading volume.

        76.     On January 27, 2017, BT Group held an earnings conference call with analysts and

 investors to discuss BT Group’s financial performance for the fiscal third quarter of 2017. During




                                               - 24 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 29 of 103 PageID: 1478




 the call, Patterson stated: “EBITDA was down 78% reflecting the impact of Italy. That was taken

 in the quarter. Excluding the Italian business, EBITDA was down 8%.”

        77.     On January 28, 2017, the U.K.’s Telegraph reported that a KPMG investigation

 found that the misconduct at BT Italy had been going on for most of the past 10 years.

 A BT Group Vice President Was Informed of Accounting Problems, Bullying and
 Pressure to Meet Difficult Bonus Targets at BT Italy in November 2015
        78.     On March 30, 2017, Reuters reported that in November 2015, three BT Italy

 employees warned their Madrid-based supervisor, BT Global Services head of European sales

 Jacinto Cavestany, 13 about possible accounting problems at BT Italy. The source told Reuters that

 he and two BT Italy colleagues had met Cavestany on the sidelines of a Company gathering in

 Munich, Germany in November 2015. The three told Cavestany that they were worried something

 was wrong with the unit’s financial results. The source told Reuters that the three mid-level Italian

 managers expressed to Cavestany their “suspicions regarding the accounts” in Italy, and “raised

 concerns regarding the activities of the Italian senior management.” They also complained to

 Cavestany of bullying by local management, especially by then-BT Italy CEO Cimini, and

 pressure to meet difficult bonus targets, the source said. The three employees complained to

 Cavestany of a climate “of terror” created by Cimini. The source added that Cavestany had replied

 that the three should help him to steer Cimini “in the right direction.”

        79.     In January 2017, however, BT Group claimed that it began an internal investigation

 after receiving allegations in late summer 2016 of inappropriate behavior at BT Italy – almost a

 year after the Munich meeting with Cavestany.




 13
    According to his LinkedIn profile, Cavestany has held the title “VP Iberia & Head of Sales
 Europe and Latam [Latin America] at BT Global Services” from January 2014 through the present.



                                                - 25 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 30 of 103 PageID: 1479




         80.     BT Group also said in response to Reuters’ questions that it had “received reports

 of bullying cases at BT Italy at the start of 2016. Senior Human Resources officials visited the

 Italian offices and investigated.” 14

         81.     According to a person familiar with BT Group’s internal investigation, the probe –

 codenamed Project Crane – began as an inquiry into bullying and interviewed about 40 employees.

 It concluded that Italian management had been responsible for “bullying and inappropriate

 behavior,” according to a one-page summary of the findings reviewed by Reuters.

         82.     Reuters reported that during or as a result of Project Crane, BT uncovered financial

 irregularities, current and former employees of BT Group said. BT Group then hired KPMG to

 look at the irregularities. Neither the Project Crane report nor the KPMG report has been released

 publicly.

         83.     Despite this undisclosed, adverse information concerning BT Italy known to BT

 Group’s senior company representatives at the time – in which they learned that the scope of

 problems in the control environment at BT Italy had expanded – on May 19, 2016, Defendant

 Rose misleadingly stated in BT Group’s 2016 Annual Report: “We have continued to monitor our

 operations in Italy and progress has been made to improve the control environment.”

         84.     According to Reuters, the source involved in the Munich meeting, as well as four

 current employees not involved in that meeting, “reconstructed according to their direct knowledge

 and accounts by colleagues” certain details of how they say the deception worked. Ex. A at 2.

 The five sources said a network of people at BT Italy had exaggerated revenues from certain BT-


 14
     See Exhibit A (attaching a certified translation of “ESCLUSIVA - BT Italia, nei bilanci dal
 “lavandino” alle “bifatture.” Primo Sos a novembre 2015,” published by Reuters on March 30,
 2017). The article is also available at: https://it.reuters.com/article/topNews/idITKBN1711N4-
 OITTP (last visited October 1, 2018).



                                                - 26 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 31 of 103 PageID: 1480




 installed phone lines, faked contract renewals and invoices, and invented bogus supplier

 transactions in order to meet bonus targets and disguise the unit’s true financial performance. All

 of these practices had been going on since at least 2013, they added. Reuters reported that two

 sources familiar with a report prepared by KPMG as part of its independent review said KPMG

 had found these same types of irregularities.

        85.     For example, BT Italy earned income from toll-free hotlines provided to corporate

 clients. This income varied according to how much traffic a hotline carried: the busier the line,

 the more money a client paid to BT Italy. According to four of the sources, client-account

 managers exaggerated hotline traffic by misstating them in internal records. They did this in order

 to meet aggressive internal targets and collect their bonuses, they added. Clients were unaware of

 the deception and only paid revenues due on the actual traffic recorded, they said.

        86.     BT Italy’s purchasing office also colluded to mask the true state of the business,

 making fake purchase orders to suppliers with no intention of receiving goods, four sources said.

 No cash changed hands, but BT Italy would suddenly cancel the order and ask the supplier to issue

 a credit note by way of a refund, these sources said. Some bogus credit notes were then sold to a

 factoring company for cash, said one of the sources, a current client-account manager at BT Group.

        87.     One current employee said multiple internal accounting systems, a legacy of BT

 Group acquisitions in Italy, enabled staff to inflate revenues by entering two duplicate invoices for

 the same client. The genuine invoices were entered into one system and mailed to clients; the

 duplicates went into another system, according to this source.

        88.     A source familiar with an investigation by Italian prosecutors said the accounts of

 the former and current employees matched the prosecutors’ findings on the practice of faking

 income.



                                                 - 27 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 32 of 103 PageID: 1481




        89.     The deception took place in an atmosphere in which employees were criticized and

 shouted at by a few top managers in front of colleagues for failing to meet targets, all five BT Italy

 sources said. They said the pressure to hit targets rose after Cimini became the unit’s chief

 executive in April 2013; he was formerly its CFO. For example, the current BT Italy client-account

 manager said his 2016-17 goals, set early in 2016, required him to more than double overall

 revenues from his clients. In a staff meeting in Milan, one eyewitness source said, Cimini spoke

 about the need to meet targets and demonstrated how no employee was indispensable. He dipped

 a finger into a glass of water and remarked: “What happens if I put my finger inside and take it

 out? Absolutely nothing – the same if you left the company.”

        90.     Reuters’ March 30, 2017 article, whose title is translated as “EXCLUSIVE – BT

 Italia, from the ‘sink’ to ‘double billing’ on its balance sheets. First Sos in November 2015,”

 provides additional details of the fraud at BT Italy and the knowledge thereof of BT Group.

        91.     Reuters detailed the pressure at BT Italy to meet ever more difficult targets:

        Two of the internal sources explain that the setting of ever more difficult targets
        also contributed to increasing the pressure to the limit. A BT Italia internal
        document seen by Reuters states that in 2013, a team of 10 sales employees was
        given a target of 41 million orders in one year. The BT ex-employee says that he
        is aware that just two years later, the annual target for a similar team of one of the
        largest Italian telephone companies was two million orders. Another of the sources,
        an account manager, states that in the last fiscal year ending March 31, his annual
        sales target increased by more than 100%.

        92.     According to the Reuters article, “[Defendant] Patterson . . . attributed

 responsibility to a limited group of Italian managers who ‘kept London in the dark’ regarding the

 fraudulent accounting practices. But the ex-CEO Gianluca Cimini responds that everything ‘was

 verified and authorized by the parent company.’” Furthermore, according to Cimini, “the

 financial transactions executed during my leadership (I recall that I became CEO only in 2013)

 were properly verified and authorized by the parent company and by the audit units and firms.”


                                                 - 28 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 33 of 103 PageID: 1482




        93.     Furthermore, according to the article, “[a]nother internal source adds that he

 considers it ‘impossible’ that London had no way of realizing what was happening in Italy, noting

 that the accounting software system at BT Italia is ‘open’ to the parent company and it is possible

 to conduct checks by logging into the system at any time.”

        94.     Reuters cited an additional internal source, who described how BT Italy made

 fictitious purchase orders in exchange for credit notes. According to the source, the fictitious

 purchases were obvious to spot:

        The latter source lastly claims that it would have been practically impossible for
        an auditor not to realize that something was amiss, as these purchases were all
        written in the same way, only changing the numbers and occasionally the supplier.
        What is more, says the source, both the purchase request as well as the purchase
        order and the cost acquisition were all performed by the same person in the finance
        department.

        “You don’t even need to check the entire balance sheet, you just need to
        concentrate on the months of March and April each year,” adds the source,
        referring to the fact that the majority of the transactions were concentrated between
        the close and opening of the fiscal year.

        95.     Reuters described how BT Italy engaged in the risky practice of “sink” or factoring

 trading, reporting as follows:

        This is a practice to increase revenue, called “sink” by the BT Italia staff. In
        practice, a company makes itself a “box mover” between a creditor and a debtor
        and collects the receivable. It is not illegal, obviously, but it is risky, and one of
        the sources highlights how in recent years the use of this item has increased by
        10 times on the BT Italia balance sheets. Another internal source notes that this
        item went from 2% of BT Italia’s annual revenue in the years prior to 2013 to
        more than 20% in the fiscal year from April 2015 to March 2016. This latter
        source adds that on more than one occasion, these transactions were recorded on
        the UK intranet by the person who had conducted them as commercial
        transactions with a margin of 50-60%, when the actual profit margin from the
        factoring trading was around 1.5%.

        96.     Reuters also explained that BT Italy was able to employ the accounting trick of

 double or triple billing because it had dozens of different accounting IT systems, which was the

 result of a reckless decision by BT Group that facilitated the fraud. Reuters’ source “highlight[ed]


                                                - 29 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 34 of 103 PageID: 1483




 that the double or triple billing was rendered simpler by the fact that at BT Italia there were dozens

 of different independent accounting software systems. This is because each one of the smallest

 companies acquired by BT over the years has maintained its original software system.” “But,”

 according to the source, “if there is no integrated system within the individual country units at

 British Telecom, not just in Italy, it is a decision by BT London.”

        97.     Reuters cited a source who described a practice consisting of “inflating the value

 of the orders that were recorded in the internal system and sent to London at the time of signing a

 contract with a client,” as follows:

        One of the four sources claims that one practice consisted of inflating the value of
        the orders that were recorded in the internal system and sent to London at the
        time of signing a contract with a client. This involved so-called “claims”. A
        salesperson executes a contract with a company and does not state its value,
        which is valued by the head of his or her team, then by the product manager, then
        by the heads of BT Italia and lastly sent to London. The parent company pays the
        bonuses if the orders reach or exceed the set target. The bonus is – for everyone
        – 50% of the fixed gross compensation. According to the source, in fiscal year
        2015 claims were sent to the parent company for 300 million orders, which if true
        would translate into an actual figure of at least 10 times less. The source cited
        the examples of the numbers “199” and “800”, contracts that the telephone operator
        signs with the companies that intend to use these numbers. The earnings for the
        operator are measured by the minutes, generally a few cents (in euros) per minute,
        which the company pays to the operator based on a telephone minute counter. At
        the time of signing these contracts, according to the source, a value was stated, let’s
        use 10, which contributed toward reaching the total order target. No one, explains
        the source, then went to check, one year later, how much money was then truly
        recorded on the balance sheet, if 10 or 1. The fact that the orders were conspicuous
        was useful to Italy for reaching the bonuses, but it was obviously also a positive
        for London, according to the source, as the orders are one of the main items
        supporting the stock price.

 Ex. A at 3.

 Italian Prosecutors Named Defendants Alvarez and Cameron as Suspects in the
 Criminal Investigation
        98.     On February 13, 2019, Reuters reported that in a document prepared by Italian

 prosecutors – and seen by Reuters – that “wraps up the preliminary investigation,” “prosecutors



                                                 - 30 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 35 of 103 PageID: 1484




 for the first time have named group executives as suspects in the case . . . Two of them were based

 in London. The document also lists BT Italy as a subject of the investigation, no longer as a

 damaged party.” The article is headlined: “Exclusive: BT executives knew of accounting fraud in

 Italy unit – prosecutors,” Reuters, Feb. 13, 2019 (attached as Exhibit B at 1). The two London-

 based “group executives” named as suspects in the criminal case are Defendants Alvarez and

 Cameron.

         99.       Reuters reported, in pertinent part, as follows:

         In the document, prosecutors name Luis Alvarez and Richard Cameron,
         respectively former chief executive and former chief financial officer of BT Global
         Services - one of the biggest divisions of BT Group - and Corrado Sciolla, formerly
         BT’s head of continental Europe, among an expanded list of 23 suspects. Alvarez
         and Cameron were based in London, while Sciolla was in Milan.

         The three are accused of setting unrealistically high business targets and of
         complicity in false accounting at BT Italy, which formed part of the [BT] Global
         Services division, according to the document.

 Exhibit B at 1.

         100.      Also on February 13, 2019, the U.K.’s Daily Telegraph reported that Alvarez,

 Cameron, and Sciolla “all knew about falsely inflated sales figures at BT Italia, according [to]

 documents issued by authorities in Milan.” Former BT bosses named as suspects in Italian fraud

 scandal, Daily Telegraph, Feb. 13, 2019 (attached as Exhibit C at 3).

         101.      The Daily Telegraph noted that “[p]reviously only local executives had been named

 by prosecutors, but Mr Alvarez and Mr Cameron were both based in London.” Id. Moreover, the

 Daily Telegraph reported that “Mr Alvarez’s knowledge of wrongdoing in Italy previously came

 under scrutiny when he cashed in £675,000 of BT shares in December 2016, after the company

 had flagged up concerns but before the scale of the scandal had been uncovered and admitted to

 investors.” Id. at 4.




                                                   - 31 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 36 of 103 PageID: 1485




        102.    On April 23, 2019, Reuters reported that the “criminal investigation into accounting

 fraud inside British Telecom’s Italian unit has uncovered more evidence of what prosecutors say

 was the involvement of senior executives in artificially inflating the division’s financial

 performance.” Exclusive: British Telecom’s Italian job had London roots, say investigators,

 Reuters, Apr. 23, 2019 (attached as Exhibit D at 1).

        103.    Reuters reviewed emails seized by Italian financial police demonstrating that top

 BT Global Services executives, including Cameron, were at the heart of the problem. Reuters

 reported, in pertinent part, as follows:

        Emails seized by the police and reviewed by Reuters show for the first time why
        Italian prosecutors allege that top BT employees were at the heart of the problem,
        contrary to the company’s assertions that managers at head office knew nothing
        about the misconduct.

        “A series of emails between the top financial executives of BT Plc and managers
        of the (Italian) unit point to the existence of ‘insistent’ requests by the leadership
        of the parent company aimed at achieving ambitious economic targets, even using
        aggressive, anomalous and knowingly wrong accounting practices,” Italy’s
        financial police said in a 353-page report.

        The report has not been made public and its contents have not previously been
        reported.

        The report contains emails from Brian More O’Ferrall, currently finance director at
        BT Wholesale, the company’s business-to-business division, in which he asks
        colleagues in Italy to find ways of adjusting their accounts to boost profits.

        At the time, O’Ferrall was chief financial officer (CFO) for BT Europe, the
        European part of Global Services, one of the company’s biggest businesses.

                                            *     *       *

        In the past, BT has blamed former executives in Italy for the bookkeeping
        irregularities, saying they had kept their bosses in London in the dark about what
        was going on[.]

 Id.




                                                - 32 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 37 of 103 PageID: 1486




        104.    In the April 23, 2019 article, Reuters reiterated that Italian prosecutors named three

 top BT executives among an expanded list of 23 suspects allegedly involved in the debacle, i.e.,

 Alvarez, Cameron, and Sciolla; Brian More O’Ferrall (“O’Ferrall”) was not on that list. Reuters

 reported that “[p]rosecutors are not investigating O’Ferrall because he was not on BT Italy’s board

 and did not sign off on the division’s accounts in the four years, 2013-2016, under scrutiny,

 according to a source familiar with the probe.” Id. at 2. This implies that Alvarez and Cameron

 did sign off on BT Italy’s accounts and/or were on BT Italy’s board during the years under scrutiny.

        105.    Reuters stated that O’Ferrall was appointed chairman of BT Italy in February 2017,

 taking up the post after an internal investigation was launched into the unit’s bookkeeping. He

 stepped down from that role in November 2018. Id.

        106.    According to Reuters, the Italian financial-police report quoted emails from

 O’Ferrall, stating, in relevant part, as follows:

        In their report, Italy’s financial police reference an email dated Aug. 5, 2016,
        from O’Ferrall in which he says that [Richard] Cameron wanted operating
        profit to increase by 700,000 euros and suggests to Luca Sebastiani, then CFO
        at BT Italy, along with other colleagues across Europe, that they capitalize labor
        costs as a solution.

        “All, I have an urgent request from Richard to find another €700K,” O’Ferrall
        wrote to Sebastiani and his counterparts in Germany, Benelux, France, Spain,
        Hungary as well as Simon Whittle, then finance manager, reporting and
        consolidation, at Global Services Europe.

        “Please can you look at all opportunities and come back to me and Simon asap.
        Labour capitalization? Regards Brian,” says the email, whose subject line reads
        “Another €700K EBITDA needed in P4.”

        P4 refers to the month of July.

                                          *          *    *

        Sebastiani’s lawyers, Giammarco Brenelli and Federico Riboldi, told Reuters
        the email was significant because “along with many others, it shows the
        constant and unrelenting pressure the parent company was putting on European
        subsidiaries with regards to accounting policies.”


                                                - 33 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 38 of 103 PageID: 1487




         Sebastiani is among the 23 suspects in the case.

         In another email, dated April 8, 2016 and sent to Sebastiani’s predecessor
         Alessandro Clerici and Rosa Ronda Andres, CFO for BT Global Services in
         Spain, O’Ferrall says he has received a request “to find another €1 million of
         capitalization for 15/16.

         “Can either of you accommodate this? €500K each?” the e-mail says.

 Id. at 2-3.

         107.   Reuters explained that “capitalizing costs is an accounting method that allows

 companies to amortize a cost related to an asset over time as opposed to book it as an expense

 in the income statement when the cost was incurred. The technique allows companies to

 smooth out expenses over time, and therefore boost profits.” Id. at 3. Reuters quoted an

 accounting expert who had seen the BT emails and opined that some of them constituted

 “significant evidence” of wrongful accounting:

         “You can’t capitalize labor costs to improve earnings ex post (after the event),
         just to boost your accounts,” said Gian Gaetano Bellavia, an accounting expert
         who has in the past worked as a consultant for the Milan prosecutors. He is not
         involved in the BT Italy investigation.

         Bellavia said it was common for top executives of a parent company to ask
         managers of subsidiaries to “always do more.” But he said some of the BT
         emails, which Reuters showed him a copy of, constituted “significant
         evidence” of wrongful accounting.

                                         *      *      *

         The police report says the alleged accounting irregularities could have had
         an impact on the price of BT shares and this may justify adding market
         manipulation to the list of alleged crimes being investigated.

         However, Milan prosecutors decided not to take this step on jurisdiction
         grounds, a source with direct knowledge of the probe said, since BT shares are
         listed in London and such allegations would have to be investigated by UK
         authorities.

 Id. at 4.




                                              - 34 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 39 of 103 PageID: 1488




        108.    CommsRisk, a website that reports on the risks faced by electronic communications

 providers and their customers, analyzed the developments that had been disclosed by Reuters

 concerning Cameron and BT personnel and noted that “[w]rongly capitalizing operating costs is

 one of the oldest tricks in the manual for dodgy accountants. . . . The Worldcom accounting

 scandal also relied on the simple but deliberate misclassification of operating costs as a capital

 investment.”   Eric Priezkalns, “BT’s Itialian Fraud Allegedy Encouraged by UK Execs,”

 COMMSRISK (Apr. 24, 2019) https://commsrisk.com/bts-italian-fraud-allegedly-encouraged-by-

 uk-execs/.

        109.    Reuters also reported, in the Italian version of the same article published on

 April 23, 2019, the contents of BT Italy CFO Sebastiani’s statements to the Italian prosecutor

 regarding the involvement of the “parent company” in London, stating, in pertinent part, as

 follows:

        The statements of Luca Sebastiani, the former CFO of BT Italia, and some seized
        e-mails also helped to convince the Milan Prosecutor’s Office to involve three top
        global managers of British Telecom in the criminal investigation into alleged
        accounting irregularities of the Italian unit of the British Plc group.

        This is what arises from some of the hundreds of pages of documents read by
        Reuters, which were filed for the availability of lawyers by the Public Prosecutor’s
        Office on 13 February 2019, as part of the closure of the investigation on allegations
        of false accounting, invoices for non-existent transactions and public procurement
        fraud involving 23 people on different counts and British Telecom Italia
        (MI:TLIT), pursuant to Law No. 231.

        Sebastiani, who is also one of the 23 suspects, filed a 27-page brief in February
        2018 and filed three interrogation records (from April, May and June of that year)
        with the Public Prosecutor, Silvia Bonardi. Therein, he argues, among other things,
        that “the organizational model was of the ‘matrix’ type, so that the parent company
        managed the different corporate functions hierarchically, and each had a European
        leader” while all accounting decisions were shared with London.

                                          *       *       *

        “All the main economic and financial transactions carried out by BT Italia were
        shared with the heads of the European Region (in particular the President for


                                                - 35 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 40 of 103 PageID: 1489




        Europe Corrado Sciolla and the Europe CFO Europe Brian More O’Ferrall) and
        even further, with Luis Alvarez (Global Service CEO) and Richard Cameron
        (Global Service CFO)”, the former BT Italia CFO’s brief states.

                                           *      *       *

        “The head office of the parent company had known for years that there was a
        significant amount of uninvoiced positive income components (invoices to be
        issued) in BT Italia. This situation was in the interest of the group, we read in
        Sebastiani’s statements which, citing a series of filed internal documents, adds that
        “it is clear that the parent company is under constant pressure to obtain economic
        and financial results that are convenient for its purposes, perhaps adjusted by
        means of correction entries or adjustments.”

        The former Italian CFO furthermore states, “not only was the British office
        informed, it has been aware of the critical nature of some issues for some time . . .
        so that the accounting items ‘invoices to be issued’ and ‘receivables’ were
        considered to be communicating vessels, whereby a decrease in one item
        corresponded to the increase in another.”

 Exhibit E at 1-2 (attaching a certified translation of “Inchiesta BT Italia, ex Cfo ed email chiamano

 in causa top management,” published by Reuters on April 23, 2019).

        110.    In the brief Sebastiani submitted to the Italian Public Prosecutor, he described a

 capitalization of labor costs as a “maneuver contrary to accounting principles.” Id. at 2.

        111.    The Italian version of the April 23, 2019 Reuters article adds further commentary

 from Gian Gaetano Bellavia (“Bellavia”), an “expert in Criminal Economic Law and technical

 consultant to the judiciary and prosecution.” Ex. E at 3. Bellavia stated:

        “The cost of labour cannot be capitalised ex post facto to improve profit, simply in
        order to inflate a budget.” In this case, they are saying that they need a certain
        figure and therefore suggest that capitalising costs would be a solution- said
        Bellavia (he is not involved in these proceedings). Ebitda provides an indication of
        a business’ earnings but should increase only on the basis of actual revenues. I can
        see from this second email that there is no underlying basis for this.”

 Id.

        112.    In a series of emails dated September 2016 involving Sebastiani and Cimini, and

 identified by the Italian financial police, O’Ferrall requested BT Italy to increase the earnings



                                                - 36 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 41 of 103 PageID: 1490




 estimate for the fiscal year 2016/2017. In those emails, it is also stated that Cameron “is not willing

 to accept anything less.” Ex. E at 3; see also Ex. D at 4. Although Bellavia said that the

 aforementioned email concerning Cameron is “less problematic” than the others cited in the Italian

 financial-police report because the “outlook is not always disclosed to the public, it often simply

 reflects the feelings of management,” Ex. E. at 3, the email demonstrates the pressure that Cameron

 personally exerted over BT Italy.

         113.   Separately, on April 27, 2019, the London-based Daily Mail reported that it had

 reviewed BT Group’s internal report of the accounting fraud at BT Italy, which had been prepared

 by KPMG in January 2017 but was never publicly disclosed. See British chiefs in firing line over

 BT accounting fraud scandal in Italy, Daily Mail, Apr. 28, 2019 (attached as Exhibit F at 1).

 According to the Daily Mail, the internal report “raises serious questions about how thoroughly

 bosses in London scrutinised figures from BT Italia before the fraud was uncovered.” Id. The

 news outlet reported, in pertinent part, as follows:

         [The internal report] also revealed executives at BT global services did not
         sufficiently challenge numbers submitted by Italian staff. Initial inquiries from
         London were ignored or met by responses that were ‘not satisfactory’ or
         lacking in detail, it said, but global services staff often failed to ‘follow
         through’ to get answers.

 Id. at 2.

         114.   A BT spokesman told the Daily Mail: “Based on KPMG’s recommendations,

 and our own observations, we have taken steps to improve our controls both within Italy, and

 at group level.” Id. at 3. Thus, BT Group tacitly admitted the veracity of the Daily Mail’s

 reported facts concerning BT Global Services.




                                                 - 37 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 42 of 103 PageID: 1491




 BT Group Filed a Criminal Complaint Against Five Former Employees
        115.    On April 21, 2017, Reuters reported that BT Group itself filed a criminal complaint

 with Italian prosecutors on March 21, 2017 over the accounting scandal, accusing several former

 BT Italy executives and other employees of breaking company rules and unlawful conduct.

 Reuters first saw the complaint, which typically is not a document that is made publicly available,

 in mid-April. Reuters reported that the complaint was consistent with allegations of irregularities

 and bullying that Reuters first made public on March 30, 2017.

        116.    As described by Reuters, BT Group’s complaint alleges misconduct against three

 former senior executives of BT Italy and two other former employees. It alleges former BT Italy

 CEO Cimini was responsible for grave violations of corporate governance rules in relation to

 contracts and suppliers, and for using intimidating behavior when dealing with staff. It alleges

 former COO Truzzoli manipulated results that were used to award staff bonuses and that she also

 manipulated data that was communicated to BT Europe during the internal presentation of results.

        117.    The BT Group complaint also alleges former BT Italy CFO Luca Sebastiani failed

 to report financial irregularities to his managers and also induced an employee responsible for

 invoicing at BT Italy, Giacomo Ingannamorte (“Ingannamorte”), to issue fake invoices. It further

 alleges Luca Torrigiani (“Torrigiani”), formerly responsible for government clients and other large

 accounts in Italy, violated BT Group’s rules in the manner in which he chose suppliers and for

 receiving a payment from an agent of BT Italy. The complaint said Cimini, Truzzoli, Sebastiani,

 Ingannamorte, and Torrigiani were all fired.

        118.    In May 2017, Defendant Alvarez, CEO of BT Global Services, which includes the

 Italy unit, left the Company. Alvarez had been in that role since October 2012 and with BT Group

 since 1999.




                                                - 38 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 43 of 103 PageID: 1492




 BT Group Faces an Italian Government Investigation
        119.    BT Group also faces a government investigation by the Guardia di Finanza, an

 Italian law enforcement agency responsible for dealing with financial crimes. The Company’s

 director of ethics and compliance, Gareth Tipton, met Italian magistrates in Milan in the second

 half of February 2017, two sources with knowledge of the investigation told Reuters. BT Group

 also gave prosecutors computer records collected during an internal investigation at the Italian unit

 in late summer 2016, the sources said. In May 2017, the Guardia di Finanza raided BT Italy’s

 office in Milan and seized boxes of documents. Italian authorities started interviewing former BT

 employees in June 2017.

        120.    On July 1, 2017, the Financial Times reported that raids had been carried out in

 May at key BT Group suppliers, including IBM, building products supplier ITF Srl and IT

 company Var Group. According to the Financial Times, none of the suppliers raided in May is

 under investigation but prosecutors have said that they are looking at whether some purported BT

 Italy transactions involving them were fake. The Guardia di Finanza is scrutinizing a number of

 transactions, including a so-called “leaseback” deal in 2015 between BT Italy, ITF, and a unit of

 IBM, according to a person with direct knowledge of the investigation. Citing a person with “direct

 knowledge” of Guardia di Finanza’s investigation, the Financial Times reported that BT Italy sold

 equipment to ITF for approximately €32 million and ITF then sold the equipment to IBM, which

 then leased the equipment back to BT Italy for approximately €36 million. 15 The transaction

 involved approximately 80,000 pieces of gear, including computers and servers. But BT Group

 has not been able to locate serial numbers for all of the equipment, which has led Italian prosecutors


 15
    As of the date of the filing of the First Amended Complaint, 1 Euro was equal to 1.17 U.S.
 Dollars.



                                                 - 39 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 44 of 103 PageID: 1493




 to probe whether the entire transaction may have been fake. It is unclear why BT Group would

 have pursued a deal in this way.

        121.    At the heart of the case, according to the Financial Times, Italian investigators are

 scrutinizing the actions of Cimini, Truzzoli, and Ingannamorte, as well as other former employees

 in the division. They are being investigated in connection with allegations of fraud, double billing,

 fake contract renewals, inflated revenues, bogus transactions linked to bonus targets, and

 concealment of BT Italy’s real financial performance, according to two people with direct

 knowledge of the case.

        122.    As discussed in ¶¶98-99, on February 13, 2019, Reuters reported that in a document

 prepared by Italian prosecutors that “wraps up the preliminary investigation,” “prosecutors for the

 first time have named group executives as suspects in the case . . . Two of them were based in

 London. The document also lists BT Italy as a subject of the investigation, no longer as a damaged

 party.” Exhibit B at 1. In the document, prosecutors name Defendants Alvarez and Cameron

 among an expanded list of 23 suspects. They are accused of setting unrealistically high business

 targets and of complicity in false accounting at BT Italy, which formed part of the BT Global

 Services line of business, according to the document.

 BT Group Provided the Details of Its Financial Improprieties in the 2017 Annual
 Report
        123.    On May 25, 2017, BT Group filed its 2017 annual report with the SEC on Form

 20-F (the “2017 Annual Report”), setting forth the details of the Company’s admissions associated

 with its financial improprieties during the Class Period. The Company stated that adjustments

 relating to the investigation of its Italian business amounted to £268 million for errors in prior

 years, for which it revised prior periods, a specific-item charge of £245 million for changes in

 accounting estimates, and a charge for investigation costs of £15 million. The Company also stated



                                                - 40 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 45 of 103 PageID: 1494




 that correction of the full £268 million in the current year would materially misstate the current

 year.

         124.    In the 2017 Annual Report, BT Group discussed the findings of its investigation of

 BT Italy, stating, in pertinent part, as follows:

         During the year we identified inappropriate behaviour in our Italian business. Our
         investigation identified collusion and override of controls within our Italian
         business and that our monitoring controls did not identify the circumvention and
         override, resulting in the misstatement of results going undetected for a number of
         years. As a result of our US listing we are required to make certain assessments of
         our controls as of 31 March 2017 for the purposes of Sarbanes-Oxley. Despite the
         remediation steps we took, the controls had not operated for sufficient time to allow
         assurance testing to confirm their effectiveness under Sarbanes-Oxley. We have
         therefore concluded for these purposes that our controls were ineffective as of 31
         March 2017 due to a material control weakness with regard to our Italian business.

         125.    The Company also explained its response to the fraud identified during the

 investigation. BT Group stated, in pertinent part, as follows:

         BT Italy – our response

         In response to the inappropriate behaviours we identified in our Italian business,
         we suspended a number of BT Italy’s senior management team who have now left
         the business. The president of our European operations has also left the business.
         We have appointed a new president of our European operations and a new CEO
         and CFO of BT Italy, from outside the Italian executive management team.

         We appointed KPMG, with support and oversight from our Legal, Governance and
         Compliance function and Freshfields Bruckhaus Deringer, reporting directly to
         both the chair of the Audit & Risk Committee and BT Group chairman, to perform
         an independent investigation of the systems and controls relating to our Italian
         business. We also conducted a broader review of financial processes, systems and
         controls across the group. We are acting on both the recommendations of KPMG
         and our own observations and have taken steps to improve our controls within Italy.
         We have also taken steps to enhance our wider controls that monitor our overseas
         operations in our shared service centres, Global Services and at a group level.

                                            *          *      *

         The new CEO and CFO of BT Italy will continue to review the Italian management
         and finance teams and work with BT Group Ethics and Compliance to improve the
         governance, compliance and financial safeguards. Going forward, we will also
         continue to rotate senior management among countries to ensure an independently


                                                     - 41 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 46 of 103 PageID: 1495




         governed and rigorously controlled organisation throughout all parts of Global
         Services.

         126.    The Company also stated that its operating cash outflow of £245 million was £396

 million worse than the previous year, as it had unwound the effects of improper working capital

 transactions in its Italian business.

         127.    In the 2017 Annual Report, BT Group provided a summary of adjustments

 reconciling the fiscal 2016 and fiscal 2015 financial years from previously published to the revised

 position reflecting the three prior year revisions. The Company presented the adjustments to its

 Group income statement as follows:

                                                                           Italian
                                                                          business
 For the year ended                               As published           adjustment       Revised
 31 March 2016                                        £m                     £m             £m
  Revenue                                               19,042                   (30)       19,012
  Operating costs                                      (15,307)                  (92)      (15,399)
  Operating profit                                       3,735                 (122)         3,613
  Profit before tax                                      3,029                 (122)         2,907
  Profit for the period                                  2,588                 (122)         2,466
  Earnings per share – basic                             29.9p                  (1.4) p       28.5p
  Earnings per share – diluted                           29.6p                  (1.4) p       28.2p
                                                                           Italian
                                                                          business
 For the year ended                               As published           adjustment       Revised
 31 March 2015                                        £m                     £m             £m
  Revenue                                               17,979                   (11)       17,968
  Operating costs                                      (14,499)                  (67)      (14,566)
  Operating profit                                       3,480                   (78)        3,402
  Profit before tax                                      2,645                   (78)        2,567
  Profit for the period                                  2,135                   (78)        2,057
  Earnings per share – basic                             26.5p                  (1.0) p       25.5p
  Earnings per share – diluted                           26.1p                  (1.0) p       25.1p




                                                - 42 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 47 of 103 PageID: 1496




 Chanmugam Left BT Group Under Suspicious Circumstances
        128.    According to the 2017 Annual Report, Chanmugam retired from BT Group on July

 13, 2016. Under the terms of his service contract, he continued to receive his salary and contractual

 benefits until the end of his notice period, being March 31, 2017, i.e., the end of fiscal year 2017.

        129.    On information and belief, however, either BT Group forced out Chanmugam

 during the course of its investigation of BT Italy in the summer of 2016, or he quit before BT

 Group could do so itself.

        130.    According to the 2017 Annual Report, “in the summer of 2016” BT Group

 “received a whistle-blower report of inappropriate behaviours in our Italian business.” The

 Company then “instigated an investigation[.]” The timing of Chanmugam’s departure from BT

 Group during the summer of 2016, when viewed in light of the Company’s claw-back of

 Chanmugam’s bonuses twice – not only those reflecting the amount attributable to the revised

 financial performance, but all of his DBP awards – (see below), raises a plausible inference that

 Chanmugam was either fired or abruptly left the Company before his role in connection with the

 BT Italy fraud was revealed.

        131.    Indeed, according to a January 26, 2017 article in The Financial Times, “questions

 have also been raised over Tony Chanmugam, the former finance director, who quit BT days

 before the alarm was raised. Mr. Chanmugam, BT’s chief financial officer for eight years from

 2008 to 2016, was replaced by Simon Lowth in July last year. The whistleblower alerted

 executives at around the same time.”

 BT Group Clawed Back the Pay of Defendants Patterson and Chanmugam
        132.    As a result of the fraud emanating from BT Italy and reaching the upper echelons

 of the Company, BT Group clawed back previously awarded bonuses (known as “malus”) and




                                                - 43 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 48 of 103 PageID: 1497




 denied bonuses for the current year to the Company’s executive directors, including Defendants

 Patterson and Chanmugam. In the 2017 Annual Report, Tony Ball, Chairman of the Company’s

 Remuneration Committee, stated that this action ensured the restitution of overpayments to these

 recipients and placed them in the same position they would otherwise have been in had the

 awards been based on the revised results, as opposed to the results artificially inflated by fraud.

 The Company stated, in pertinent part, as follows:

         Application of malus due to Italian issues: In January we published revised
         results for 2014/15 and 2015/16 after our investigations into accounting
         irregularities in our Italian business. The [Remuneration] committee has
         recalculated the annual bonuses for the years in question and the outcome of
         vesting for the 2013 ISP to reflect the revised results. This clearly showed that
         the payouts based on the revised results would have been lower than those
         actually paid at the time.

         The committee has therefore decided to exercise its discretion and apply the malus
         provisions in the Deferred Bonus Plan to reduce the number of shares under award,
         for the executive directors, plus the Operating Committee members who received
         payments under the bonus arrangements and/or the ISP, and for the company
         secretary. This action ensures the restitution of overpayments to these recipients
         and places them in the same position they would otherwise have been in had the
         awards been based on the revised results.

         133.    According to the 2017 Annual Report, Patterson’s total remuneration was cut from

 £5.28 million in fiscal 2016 to £1.34 million in fiscal 2017. Chanmugam’s total remuneration was

 cut from £2.81 million in fiscal 2016 to £258,000 in fiscal 2017.

         134.    The Company also applied the malus provisions in its Deferred Bonus Plan, causing

 shares granted to Patterson and Chanmugam in 2014, 2015, and 2016 to lapse. The Company

 stated, in pertinent part, as follows:

         In January 2017 we published revised results for 2014/15 and 2015/16 as a result
         of our investigations into improper accounting practices in BT’s Italian business.
         The committee has recalculated the annual bonuses for the years in question and
         the outcome of the 2013 ISP award vesting to reflect the revised results. This
         showed that the payouts based on the revised results would have been lower than
         those actually paid at the time.



                                               - 44 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 49 of 103 PageID: 1498




        The committee has therefore decided to exercise its discretion and apply the malus
        provisions in the Deferred Bonus Plan (DBP) to reduce the number of shares under
        award in recompense for payments and awards otherwise due under the annual
        bonus arrangements (for both cash and the deferred share element) and (where
        relevant) the ISP. These malus provisions will be applied in 2017/18 to previous
        awards made to the executive directors, plus the other Operating Committee
        members who received payments under the bonus arrangements and/or the ISP, and
        for the company secretary. This action ensures full restitution of the overpayments
        for the annual bonus (for the cash and the deferred share elements) and for the 2013
        ISP award through the enforcement of the malus provisions in the DBP. This places
        the recipients in the same position they would otherwise have been in had the
        annual bonus and the ISP award been based on the revised results. The application
        of the malus provisions are calculated based on the share price at the original grant.
        For the cash element of the annual bonus, the calculation is based on the share price
        of the corresponding deferred share award.

        The committee will keep under active review whether any additional employees’
        awards should be adjusted. In addition, where employees have been dismissed or
        resigned due to the outcome of our investigations into the issues in Italy, shares and
        incentives have lapsed in full as a result.

        The table below sets out the number of shares under the relevant DBP awards
        following the application of malus as explained above and as agreed by the
        committee. These shares will normally be transferred to participants at the end of
        the three-year deferred period if those participants are still employed by BT. Simon
        Lowth joined on 12 July 2016 and did not receive a bonus in 2016/17 for the
        2015/16 financial year.

                                      Shares          Total    Value of
                  Shares under        lapsed        number shares lapsed
                    award at        following       of award  following
                   31 March        application       shares  application        Vesting     Price at
                     2017            of malus      remaining   of malus          date        grant
Gavin Patterson
DBP 2014                138,952           7,243      131,709        £27,828     01/08/17     384.20p
DBP 2015                105,028          15,867       89,161        £71,327     01/08/18     449.53p
DBP 2016                 90,964          59,339       31,625       £239,243     01/08/19     403.18p
Total                   334,944          82,449      252,495       £338,398

Former Director
Tony Chanmugam
DBP 2014                147,828           3,367      144,461        £12,936     01/08/17     384.20p
DBP 2015                 56,739           9,214       47,525        £41,420     01/08/18     449.53p
DBP 2016                 50,537          34,490       16,047       £139,057     01/08/19     403.18p
Total                   255,104          47,071      208,033       £193,412




                                                 - 45 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 50 of 103 PageID: 1499




        135.    On May 24, 2018, BT Group filed its annual report on Form 20-F for fiscal year

 2018 (the “2018 Annual Report”). In the 2018 Annual Report, BT Group disclosed that it again

 determined to clawback compensation previously awarded to Chanmugam during the Class

 Period, due to his role in connection with the admitted accounting irregularities that took place at

 BT Italy.

        136.    According to the 2018 Annual Report, BT Group applied the malus provisions to

 Chanmugam’s remaining DBP awards, such that his DBP awards were reduced from 208,033

 shares of BT stock to zero. Based on Plaintiffs’ calculation, and confirmed in news reports, the

 value of those shares was more than £800,000. 16

        137.    BT explained why it applied the malus provisions in 2018 after having also done

 so to Chanmugam in 2017, stating, in pertinent part, as follows:

        Application of malus: As reported in 2017, following our investigations into
        accounting irregularities in our Italian business and publication of revised results
        for 2014/15 and 2015/16, the committee exercised its discretion to apply the malus
        provisions in the Deferred Bonus Plan to reduce the number of shares under award
        for certain participants. This was actioned in May 2017 and further detail is shown
        on page 166.

        In addition, following further consideration regarding the impact of the
        accounting irregularities in our Italian business, the sanctions arising from
        Ofcom’s findings regarding the application of Deemed Consent in the Openreach
        business and the fact that both of these issues involved the finance function, the
        committee has decided to exercise its discretion to apply the malus provisions in
        respect of the remaining Deferred Bonus Plan awards of the former group finance
        director, Tony Chanmugam, given his role as head of the finance function, to
        reduce those awards to zero. In doing so the committee accepted that Tony
        Chanmugam was not personally implicated in or culpable for either issue.




 16
     Because BT said it would apply the malus provision in 2019, the exact value of Chanmugam’s
 lapsed shares is not listed in the 2018 Annual Report. Plaintiffs determined the value of
 Chanmugam’s lapsed shares based on information concerning Chanmugam’s remaining shares
 that was included in BT’s 2017 Annual Report.



                                                - 46 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 51 of 103 PageID: 1500




         138.    After applying the malus provisions to Chanmugam in 2017, BT Group presumably

 would have left Chanmugam’s punishment as-is. But “following further consideration regarding

 the impact of the accounting irregularities in [its] Italian business” in 2018, it is reasonable to infer

 that BT Group believed that Chanmugam deserved a greater share of the blame for the accounting

 fraud at BT Italy. Moreover, the size of the second clawback is significant because, in 2017, BT

 clawed back only 47,071 shares from Chanmugam, whereas BT clawed back 208,033 shares in

 2018. And despite BT’s self-serving statement that Chanmugam was not personally implicated in

 or culpable for the Italian fraud, it is reasonable to infer that, based on its additional application of

 malus, BT viewed his actions, at a minimum, as reckless.

                 MATERIALLY FALSE AND MISLEADING STATEMENTS
                 MADE BY DEFENDANTS DURING THE CLASS PERIOD

 Fiscal Year 2013 False and Misleading Statements and Omissions
         139.    The Class Period begins on May 10, 2013. On that date, BT Group issued a press

 release announcing its financial results for the fourth quarter and year end 2013, the period ending

 March 31, 2013. For the year, the Company reported revenue of £18,253 million, EBITDA of

 £6,181 million, operating profit of £3,338 million, profit before tax of £2,694 million, and adjusted

 earnings per share of 26.6p. In the press release, BT Group’s CEO, Defendant Livingston,

 commented on the results.

         140.    In reaction to these announcements, the price of BT Group ADRs rose $2.52 per

 ADR on May 10, 2013, to $23.75 per ADR 17 – an increase of 12%.




 17
      Share prices are adjusted for dividends.



                                                  - 47 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 52 of 103 PageID: 1501




        141.    On May 23, 2013, the Company filed the 2013 Annual Report. With regard to BT

 Group’s “Internal control over financial reporting,” the 2013 Annual Report stated, in pertinent

 part, as follows:

        Internal control over financial reporting

        BT’s management is responsible for establishing and maintaining adequate internal
        control over financial reporting for the group including the consolidation process.
        Internal control over financial reporting is designed to provide reasonable assurance
        regarding the reliability of financial reporting and the preparation of financial
        statements for external reporting purposes in accordance with IFRS [International
        Financial Reporting Standards]. Management conducted an assessment of the
        effectiveness of internal control over financial reporting based on the framework
        for internal control evaluation contained in the Revised Guidance for Directors on
        the UK Governance Code published by the Financial Reporting Council (the
        Turnbull Guidance).

        Based on this assessment, management has concluded that at 31 March 2013, BT’s
        internal control over financial reporting was effective.

        There were no changes in BT’s internal control over financial reporting that
        occurred during 2012/13 that have materially affected, or are reasonably likely to
        have materially affected, the group’s internal control over financial reporting. Any
        significant deficiency, as defined by the US Public Company Accounting Oversight
        Board (PCAOB), in internal control over financial reporting, is reported to the
        Audit & Risk Committee. PricewaterhouseCoopers LLP, which has audited the
        consolidated financial statements for 2012/13, has also audited the effectiveness of
        the group’s internal control over financial reporting under Auditing Standard No. 5
        of the PCAOB.

        142.    The 2013 Annual Report included signed certifications by Defendants Livingston

 and Chanmugam, representing that the financial information contained therein was accurate and

 that the Company’s internal and disclosure controls were effective.              Livingston’s and

 Chanmugam’s certifications stated, in pertinent part, as follows:

        I, [Defendant Livingston and Chanmugam], certify that:

        1.      I have reviewed this annual report on Form 20-F of BT Group plc;

        2.     Based on my knowledge, this report does not contain any untrue statement
        of a material fact or omit to state a material fact necessary to make the statements




                                               - 48 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 53 of 103 PageID: 1502




       made, in light of the circumstances under which such statements were made, not
       misleading with respect to the period covered by this report;

       3.      Based on my knowledge, the financial statements, and other financial
       information included in this report, fairly present in all material respects the
       financial condition, results of operations and cash flows of the company as of, and
       for, the periods presented in this report;

       4.     The company’s other certifying officer and I are responsible for establishing
       and maintaining disclosure controls and procedures (as defined in Exchange Act
       Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as
       defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the company and have:

               a)       Designed such disclosure controls and procedures, or caused such
       disclosure controls and procedures to be designed under our supervision, to ensure
       that material information relating to the company, including its consolidated
       subsidiaries, is made known to us by others within those entities, particularly during
       the period in which this report is being prepared;

               b)     Designed such internal control over financial reporting, or caused
       such internal control over financial reporting to be designed under our supervision,
       to provide reasonable assurance regarding the reliability of financial reporting and
       the preparation of financial statements for external purposes in accordance with
       generally accepted accounting principles;

               c)      Evaluated the effectiveness of the company’s disclosure controls
       and procedures and presented in this report our conclusions about the effectiveness
       of the disclosure controls and procedures, as of the end of the period covered by
       this report based on such evaluation; and

               d)      Disclosed in this report any change in the company’s internal control
       over financial reporting that occurred during the period covered by the annual
       report that has materially affected, or is reasonably likely to materially affect, the
       company’s internal control over financial reporting; and

       5.     The company’s other certifying officer and I have disclosed, based on our
       most recent evaluation of internal control over financial reporting, to the company’s
       auditors and the audit committee of the company’s board of directors (or persons
       performing the equivalent functions):

               a)      All significant deficiencies and material weaknesses in the design or
       operation of internal control over financial reporting which are reasonably likely to
       adversely affect the company’s ability to record, process, summarize and report
       financial information; and

               b)      Any fraud, whether or not material, that involves management or
       other employees who have a significant role in the company’s internal control over
       financial reporting.


                                               - 49 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 54 of 103 PageID: 1503




         143.    In the 2013 Annual Report, Defendant Rose, Chairman of the Audit Committee,

 noted that the Audit Committee had given particular focus to BT’s operations in Italy. Rose stated,

 in pertinent part, as follows:

         Internal controls and risk management

         We give risk management special attention and during the year we heard from each
         line of business CEO on the key risks in their part of the business, as well as the
         actions they are taking to address them. We aim to cover all significant risks to the
         group not just the financial risks. . . .

         We received updates on security and resilience, cyber security, BT’s networks,
         major contracts, BT’s operations in Italy, customer data handling, litigation trends,
         as well as updates on major litigation and competition and regulation.

         144.    The statements referenced above in ¶¶139, 141-43 were materially false and

 misleading when made because they misrepresented and/or failed to disclose the following adverse

 facts, which were known to Defendants or recklessly disregarded by them:

                 (a)     that the Company’s Italian business had overstated revenue, operating

 profit, profit before tax, and earnings per share, and understated operating costs, for several years;

                 (b)     that the Company engaged in, and continued to engage in, improper

 accounting practices, which included a complex set of improper sales, purchase, factoring, and

 leasing transactions;

                 (c)     that the Company’s financial statements, and other financial information

 included in the 2013 Annual Report, did not fairly present in all material respects the financial

 condition and results of operations of the Company as of, and for, the periods presented in the

 2013 Annual Report;

                 (d)     that Livingston and Chanmugam failed to adequately design disclosure

 controls and procedures, or failed to cause such disclosure controls and procedures to be designed




                                                 - 50 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 55 of 103 PageID: 1504




 under their supervision, to ensure that material information regarding the Company was made

 known to them by others within the Company;

                (e)     that Livingston and Chanmugam failed to adequately design internal

 controls over financial reporting, or failed to cause such internal controls over financial reporting

 to be designed under their supervision, to provide reasonable assurance regarding the reliability of

 financial reporting and the preparation of financial statements for external purposes in accordance

 with International Financial Reporting Standards (“IFRS”); 18

                (f)     that Livingston and Chanmugam failed to adequately evaluate the

 effectiveness of the Company’s disclosure controls and procedures;

                (g)     that Livingston and Chanmugam failed to disclose to the Company’s

 auditors and the Audit Committee the fraudulent activity of BT Italy’s senior management;

                (h)     that Livingston and Chanmugam falsely presented in the 2013 Annual

 Report their conclusions about the effectiveness of the Company’s disclosure controls and

 procedures;

                (i)     that the 2013 Annual Report did not fully comply with the requirements of

 Section 13(a) or 15(d) of the Exchange Act;

                (j)     that the Company’s financial statements were not prepared in accordance

 with IFRS or the Company’s own stated accounting policies, as detailed in ¶¶177-250; and

                (k)     that the Company’s internal controls were materially deficient, as detailed

 in ¶241.




 18
     IFRS and Generally Accepted Accounting Principles (“GAAP”) are the two primary
 accounting frameworks used in the world today. IFRS is the accounting standard used in more
 than 110 countries, whereas GAAP is used in the United States.



                                                - 51 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 56 of 103 PageID: 1505




 Fiscal Year 2014 False and Misleading Statements and Omissions
        145.    On July 25, 2013, BT Group issued a press release announcing its financial results

 for the fiscal first quarter of 2014, the period ending June 30, 2013. For the quarter, the Company

 reported revenue of £4,449 million, EBITDA of £1,440 million, operating profit of £743 million,

 profit before tax of £595 million, and adjusted earnings per share of 5.9p. In the press release,

 Livingston commented on the results.

        146.    On October 31, 2013, BT Group issued a press release announcing its financial

 results for the fiscal second quarter of 2014, the period ending September 30, 2013. For the

 quarter, the Company reported revenue of £4,491 million, EBITDA of £1,434 million, operating

 profit of £757 million, profit before tax of £609 million, and adjusted earnings per share of 6.0p.

 In the press release, Defendant Patterson, who became BT Group’s CEO on September 10, 2013,

 commented on the results.

        147.    On January 31, 2014, BT Group issued a press release announcing its financial

 results for the fiscal third quarter of 2014, the period ending December 31, 2013. For the quarter,

 the Company reported revenue of £4,599 million, EBITDA of £1,537 million, operating profit of

 £867 million, profit before tax of £722 million, and adjusted earnings per share of 7.3p. In the

 press release, Patterson commented on the results.

        148.    On May 8, 2014, BT Group issued a press release announcing its financial results

 for the fiscal fourth quarter and year end 2014, the period ending March 31, 2014. For the year,

 the Company reported revenue of £18,287 million, EBITDA of £6,116 million, operating profit of

 £3,421 million, profit before tax of £2,827 million and adjusted earnings per share of 28.2p. In

 the press release, Patterson commented on the results.




                                               - 52 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 57 of 103 PageID: 1506




         149.    On May 22, 2014, the Company filed the 2014 Annual Report. With regard to BT

 Group’s “Internal control over financial reporting,” the 2014 Annual Report stated, in pertinent

 part, as follows:

         Internal control over financial reporting

         BT’s management is responsible for establishing and maintaining adequate internal
         control over financial reporting for the group. Internal control over financial
         reporting is designed to provide reasonable assurance regarding the reliability of
         financial reporting and the preparation of financial statements for external reporting
         purposes in accordance with IFRS. Management conducted an assessment of the
         effectiveness of internal control over financial reporting based on the framework
         for internal control evaluation contained in the Revised Guidance for Directors on
         the UK Governance Code published by the Financial Reporting Council (the
         Turnbull Guidance).

         Based on this assessment, management has concluded that at 31 March 2014, BT’s
         internal control over financial reporting was effective.

         There were no changes in BT’s internal control over financial reporting that
         occurred during 2013/14 that have materially affected, or are reasonably likely to
         have materially affected, the group’s internal control over financial reporting. Any
         significant deficiency, as defined by the US Public Company Accounting Oversight
         Board (PCAOB), in internal control over financial reporting, is reported to the
         Audit & Risk Committee. PricewaterhouseCoopers LLP, which has audited the
         consolidated financial statements for 2013/14, has also audited the effectiveness of
         the group’s internal control over financial reporting under Auditing Standard No. 5
         of the PCAOB.

         150.    The 2014 Annual Report included signed certifications by Defendants Patterson

 and Chanmugam, similar to the certifications quoted in ¶142, representing that the financial

 information contained therein was accurate and that the Company’s internal and disclosure

 controls were effective.

         151.    In the 2014 Annual Report, Defendant Rose, Chairman of the Audit Committee,

 noted the special attention that the Audit Committee had paid to BT’s operations in Italy. Rose

 stated, in pertinent part, as follows:

         This year the Audit & Risk Committee paid special attention to several overseas
         locations that are important to BT Global Services, including Italy and Brazil, to


                                                 - 53 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 58 of 103 PageID: 1507




        data security and to the increasing cyber security threat. We have received detailed
        presentations from key personnel in each of these areas and reviewed
        management’s mitigation plans.

                                           *       *       *

        I reported last year that the committee had given particular focus to BT’s
        operations in Italy. We have continued to monitor the position there and
        significant progress has been made to improve the control environment.

        152.    The statements referenced above in ¶¶145-51 were materially false and misleading

 when made because they misrepresented and/or failed to disclose the following adverse facts,

 which were known to Defendants or recklessly disregarded by them:

                (a)      that the Company’s Italian business had overstated revenue, operating

 profit, profit before tax, and earnings per share, and understated operating costs, for several years;

                (b)      that the Company engaged in, and continued to engage in, improper

 accounting practices, which included a complex set of improper sales, purchase, factoring, and

 leasing transactions;

                (c)      that the Company’s financial statements, and other financial information

 included in the 2014 Annual Report, did not fairly present in all material respects the financial

 condition and results of operations of the Company as of, and for, the periods presented in the

 2014 Annual Report;

                (d)      that Patterson and Chanmugam failed to adequately design disclosure

 controls and procedures, or failed to cause such disclosure controls and procedures to be designed

 under their supervision, to ensure that material information regarding the Company was made

 known to them by others within the Company;

                (e)      that Patterson and Chanmugam failed to adequately design internal controls

 over financial reporting, or failed to cause such internal controls over financial reporting to be

 designed under their supervision, to provide reasonable assurance regarding the reliability of


                                                 - 54 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 59 of 103 PageID: 1508




 financial reporting and the preparation of financial statements for external purposes in accordance

 with IFRS;

                (f)    that Patterson and Chanmugam failed to adequately evaluate the

 effectiveness of the Company’s disclosure controls and procedures;

                (g)    that Patterson and Chanmugam failed to disclose to the Company’s auditors

 and the Audit Committee the fraudulent activity of BT Italy’s senior management;

                (h)    that Patterson and Chanmugam falsely presented in the 2014 Annual Report

 their conclusions about the effectiveness of the Company’s disclosure controls and procedures;

                (i)    that the 2014 Annual Report did not fully comply with the requirements of

 Section 13(a) or 15(d) of the Exchange Act;

                (j)    that the Company’s financial statements were not prepared in accordance

 with IFRS or the Company’s own stated accounting policies, as detailed in ¶¶177-250; and

                (k)    that the Company’s internal controls were materially deficient, as detailed

 in ¶241.

 Fiscal Year 2015 False and Misleading Statements and Omissions
        153.    On July 31, 2014, BT Group issued a press release announcing its financial results

 for the fiscal first quarter of 2015, the period ending June 30, 2014. For the quarter, the Company

 reported revenue of £4,354 million, EBITDA of £1,435 million, operating profit of £783 million,

 profit before tax of £638 million, and adjusted earnings per share of 6.5p. In the press release,

 Patterson commented on the results.

        154.    On October 30, 2014, BT Group issued a press release announcing its financial

 results for the fiscal second quarter of 2015, the period ending September 30, 2014. For the

 quarter, the Company reported revenue of £4,383 million, EBITDA of £1,450 million, operating




                                               - 55 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 60 of 103 PageID: 1509




 profit of £832 million, profit before tax of £690 million, and adjusted earnings per share of 6.9p.

 In the press release, Patterson commented on the results.

        155.    On January 30, 2015, BT Group issued a press release announcing its financial

 results for the fiscal third quarter of 2015, the period ending December 31, 2014. For the quarter,

 the Company reported revenue of £4,475 million, EBITDA of £1,567 million, operating profit of

 £949 million, profit before tax of £814 million, and adjusted earnings per share of 8.0p. In the

 press release, Patterson commented on the results.

        156.    On May 7, 2015, BT Group issued a press release announcing its financial results

 for the fiscal fourth quarter and year end 2015, the period ending March 31, 2015. For the year,

 the Company reported revenue of £17,851 million, EBITDA of £6,271 million, operating profit of

 £3,733 million, profit before tax of £3,172 million, and adjusted earnings per share of 31.5p. In

 the press release, Patterson commented on the results.

        157.    On May 21, 2015, the Company filed the 2015 Annual Report. With regard to BT

 Group’s “Internal control over financial reporting,” the annual report stated, in pertinent part, as

 follows:

        Internal control over financial reporting

        BT’s management is responsible for establishing and maintaining adequate internal
        control over financial reporting for the group. Internal control over financial
        reporting is designed to provide reasonable assurance regarding the reliability of
        financial reporting and the preparation of financial statements for external reporting
        purposes in accordance with IFRS. Management conducted an assessment of the
        effectiveness of internal control over financial reporting based on the framework
        for internal control evaluation contained in the Revised Guidance for Directors on
        the UK Governance Code published by the Financial Reporting Council (the
        Turnbull Guidance).

        Based on this assessment, management has concluded that at 31 March 2015, BT’s
        internal control over financial reporting was effective.




                                                - 56 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 61 of 103 PageID: 1510




        There were no changes in BT’s internal control over financial reporting that
        occurred during 2014/15 that have materially affected, or are reasonably likely to
        have materially affected, the group’s internal control over financial reporting. Any
        significant deficiency, as defined by the US Public Company Accounting Oversight
        Board (PCAOB), in internal control over financial reporting, is reported to the
        Audit & Risk Committee. PricewaterhouseCoopers LLP, which has audited the
        consolidated financial statements for 2014/15, has also audited the effectiveness of
        the group’s internal control over financial reporting under Auditing Standard No. 5
        of the PCAOB.

        158.    The 2015 Annual Report included signed certifications by Defendants Patterson

 and Chanmugam, similar to the certifications quoted in ¶142, representing that the financial

 information contained therein was accurate and that the Company’s internal and disclosure

 controls were effective.

        159.    In the 2015 Annual Report, Defendant Rose again noted the particular focus that

 the Audit Committee had been giving to BT Italy. Rose stated, in pertinent part, as follows:

        The committee has an annual work plan. This includes standing items that we
        consider regularly, in addition to any specific matters that need the committee’s
        attention and topical items on which we chose to focus. For example, in 2014/15
        we asked management to provide us with greater detail on the governance and
        control in relation to . . . operations in Italy[.]

                                         *       *      *

        I reported last year that the committee had given particular focus to BT’s
        operations in Italy and Brazil. We have continued to monitor the position and
        significant progress has been made to improve the control environment. We
        continue to keep under review the current trends of security risks facing BT and the
        progress made to manage these risks.

        160.    BT Group’s Chairman, Michael Rake, stated that the Board’s focus for fiscal year

 2015 had been, among other things, “a visit to BT’s business in Italy.” The Company further

 stated, in pertinent part, as follows: “We visited our Italy business, and while there we reviewed

 operational matters with senior managers, met with employees as well as customers, government

 officials and opinion leaders.”




                                               - 57 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 62 of 103 PageID: 1511




        161.    The statements referenced above in ¶¶153-60 were materially false and misleading

 when made and/or failed to disclose material facts, which were known to Defendants or recklessly

 disregarded by them, for the reasons set forth in ¶152 above.

 Fiscal Year 2016 False and Misleading Statements and Omissions
        162.    On July 30, 2015, BT Group issued a press release announcing its financial results

 for the fiscal first quarter of 2016, the period ending June 30, 2015. For the quarter, the Company

 reported revenue of £4,278 million, EBITDA of £1,449 million, operating profit of £821 million,

 profit before tax of £694 million, and adjusted earnings per share of 6.7p. In the press release,

 Patterson commented on the results.

        163.    On October 29, 2015, BT Group issued a press release announcing its financial

 results for the fiscal second quarter of 2016, the period ending September 30, 2015. For the

 quarter, the Company reported revenue of £4,381 million, EBITDA of £1,442 million, operating

 profit of £819 million, profit before tax of £706 million, and adjusted earnings per share of 6.9p.

 In the press release, Patterson commented on the results.

        164.    On February 1, 2016, BT Group issued a press release announcing its financial

 results for the fiscal third quarter of 2016, the period ending December 31, 2015. For the quarter,

 the Company reported revenue of £4,594 million, EBITDA of £1,613 million, operating profit of

 £1,021 million, profit before tax of £928 million, and adjusted earnings per share of 9.0p. In the

 press release, Patterson commented on the results.

        165.    On May 5, 2016, BT Group issued a press release announcing its financial results

 for the fiscal fourth quarter and year end 2016, the period ending March 31, 2016. For the year,

 the Company reported revenue of £18,909 million, EBITDA of £6,580 million, operating profit of




                                               - 58 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 63 of 103 PageID: 1512




 £3,950 million, profit before tax of £3,473 million, and adjusted earnings per share of 33.2p. In

 the press release, Patterson commented on the results.

        166.    On May 19, 2016, the Company filed the 2016 Annual Report. With regard to BT

 Group’s “Internal control over financial reporting,” the 2016 Annual Report stated, in pertinent

 part, as follows:

        Internal control over financial reporting

        BT’s management is responsible for establishing and maintaining adequate internal
        control over financial reporting for the group. Internal control over financial
        reporting is designed to provide reasonable assurance regarding the reliability of
        financial reporting and the preparation of financial statements for external reporting
        purposes in accordance with IFRS. Management conducted an assessment of the
        effectiveness of internal control over financial reporting based on the framework
        for internal control evaluation contained in the FRC Guidance on internal control
        (Turnbull), which is now reflected in the FRC Guidance on risk management,
        internal control and related financial and business reporting.

        The scope of management’s assessment of the effectiveness of our internal control
        over financial reporting included all relevant operations, except for the operation of
        the subsidiary EE Limited, which we acquired in January 2016. This exclusion is
        in accordance with the SEC’s general guidance that an assessment of a recently
        acquired business may be omitted from our scope in the year of acquisition. EE
        Limited constituted 37% of total assets and 5% of the external revenue of the
        consolidated financial statements of the group for the year ended 31 March 2016.

        Management has concluded that at 31 March 2016, BT’s internal control over
        financial reporting was effective.

        There were no other changes in BT’s internal control over financial reporting that
        occurred during 2015/16 that have materially affected, or are reasonably likely to
        have materially affected, the group’s internal control over financial reporting. Any
        significant deficiency, as defined by the US Public Company Accounting Oversight
        Board (PCAOB), in internal control over financial reporting, is reported to the
        Audit & Risk Committee.

        PricewaterhouseCoopers, which has audited the consolidated financial statements
        for 2015/16, has also audited the effectiveness of the group’s internal control over
        financial reporting under Auditing Standard No. 5 of the PCAOB.

        167.    The 2016 Annual Report included signed certifications by Defendants Patterson

 and Chanmugam, similar to the certifications quoted in ¶142, representing that the financial


                                                - 59 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 64 of 103 PageID: 1513




 information contained therein was accurate and that the Company’s internal and disclosure

 controls were effective.

        168.    In the 2016 Annual Report, the Company again indicated that the control

 environment at its Italian operations suffered from unspecified problems. Defendant Rose stated,

 in pertinent part, as follows: “We have continued to monitor our operations in Italy and progress

 has been made to improve the control environment. We continue to keep under review the current

 trends of security risks facing BT and the progress made to manage these risks.”

        169.    The statements referenced above in ¶¶162-68 were materially false and misleading

 when made and/or failed to disclose material facts, which were known to Defendants or recklessly

 disregarded by them, for the reasons set forth in ¶152 above.

        170.    In addition, Defendant Rose’s statement in the 2016 Annual Report, referenced

 above in ¶168, that “We have continued to monitor our operations in Italy and progress has been

 made to improve the control environment,” was materially false and misleading when made and/or

 failed to disclose material facts, which were known to Defendants or recklessly disregarded by

 them, because, on information and belief, at the time the statement was made, BT Group: (i) had

 already received new complaints of bullying at BT Italy, which is a high-risk indicator for fraud;

 (ii) senior BT Group representatives had visited BT Italy and looked into the issue; and (iii)

 progress was not being made to improve the control environment at BT Italy; rather, BT Group’s

 senior company representatives had learned that the scope of problems in the control environment

 at BT Italy had expanded.

 Fiscal Year 2017 False and Misleading Statements and Omissions
        171.    On July 28, 2016, BT Group issued a press release announcing its financial results

 for the fiscal first quarter of 2017, the period ending June 30, 2016. For the quarter, the Company




                                               - 60 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 65 of 103 PageID: 1514




 reported revenue of £5,775 million, EBITDA of £1,818 million, operating profit of £963 million,

 profit before tax of £802 million, and adjusted earnings per share of 6.6p. In the press release,

 Patterson commented on the results.

        172.    The statements referenced above in ¶171 were materially false and misleading

 when made because they misrepresented and/or failed to disclose the following adverse facts,

 which were known to Defendants or recklessly disregarded by them:

                (a)      that the Company’s Italian business was overstating revenue, operating

 profit, profit before tax, and earnings per share, and understating operating costs, over a number

 of years;

                (b)      that the Company was engaging in improper accounting practices, which

 included a complex set of improper sales, purchase, factoring, and leasing transactions; and

                (c)      that the Company’s internal controls were materially deficient, as detailed

 in ¶241.

        173.    As detailed above in ¶¶65-75, Defendants disclosed information concerning the

 alleged fraud on October 27, 2016 and January 24, 2017.           In reaction to these corrective

 disclosures, BT Group’s stock price declined by 2.4% and 20.7%, respectively, on extremely

 heavy trading volume.

        174.    The market for BT Group ADRs was open, well-developed and efficient at all

 relevant times. As a result of the materially false and misleading statements and omissions alleged

 herein, BT Group ADRs traded at artificially inflated prices during the Class Period. Plaintiffs

 and other members of the Class purchased or otherwise acquired BT Group ADRs relying upon

 the integrity of the market price of BT Group ADRs and market information relating to BT Group,

 and have been damaged thereby.




                                                - 61 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 66 of 103 PageID: 1515




        175.    During the Class Period, Defendants materially misled the investing public, thereby

 inflating the price of BT Group ADRs, by publicly issuing false and misleading statements and

 omitting to disclose material facts necessary to make Defendants’ statements, as set forth herein,

 not false and misleading. Said statements and omissions were materially false and misleading in

 that they failed to disclose material adverse information and misrepresented the truth about the

 Company, its business and operations, as alleged herein.

        176.    At all relevant times, the material misrepresentations and omissions particularized

 in this Complaint directly or proximately caused, or were a substantial contributing cause of, the

 damages sustained by Plaintiffs and other members of the Class. As described herein, during the

 Class Period, Defendants made or caused to be made a series of materially false and/or misleading

 statements about BT Group’s financial performance and operations. These material misstatements

 and omissions had the cause and effect of creating in the market an unrealistically positive

 assessment of BT Group ADRs and its business, thus causing the Company’s shares to be

 overvalued and artificially inflated at all relevant times.    Defendants’ materially false and

 misleading statements during the Class Period resulted in Plaintiffs and other members of the Class

 purchasing the Company’s ADRs at artificially inflated prices, thus causing the damages

 complained of herein.

     BT GROUP’S FINANCIAL REPORTING DURING THE CLASS PERIOD WAS
         MATERIALLY FALSE AND MISLEADING AND VIOLATED IFRS
        177.    During the Class Period, Defendants repeatedly represented that BT Group’s

 financial statements were fairly stated in conformity with IFRS. BT Group has now admitted that

 the financial statements it issued to investors and filed with the SEC during the Class Period were

 presented in violation of IFRS and were misstated.




                                               - 62 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 67 of 103 PageID: 1516




           178.   The International Accounting Standards Board’s (“IASB”) promulgates IFRS.

 According to the IASB’s Conceptual Framework for Financial Reporting (the “Conceptual

 Framework”), a “fundamental qualitative characteristic” of financial information is that it

 “faithfully represent the phenomena that it purports to represent,” by among other things including

 “all information necessary for a user to understand the phenomenon being depicted, including all

 necessary descriptions and explanations.”

           179.   Here, however, BT Group’s own admissions, as well as the report of Italy’s

 financial police associated with the criminal investigation into the accounting fraud within the

 Company’s Italian business unit, make clear that, in violation of a most basic tenet of financial

 reporting, Defendants Alvarez, Cameron, and BT Group engaged in a deliberate scheme to

 repeatedly reverse engineer overstatements of the Company’s financial results during the Class

 Period.

           180.   First, Defendants Alvarez and Cameron set unrealistically high earnings objectives

 that could not be met absent accounting manipulations. Then, when BT Global Services fell short

 of achieving these objectives, Alvarez, Cameron, and other BT Global Services personnel directed

 financial accounting personnel in Italy to falsely inflate the Company’s actual financial results,

 exhorting them to “look for” and “find” ways to close such shortfalls in a way that has been

 described by a former accounting expert for Milan prosecutors as “significant evidence” of

 wrongful accounting.

           181.   In fact, the report of Italy’s financial police reveals that Alvarez, Cameron, and

 other BT Global Services personnel repeatedly asked financial accounting personnel in Italy to

 “accommodate” their requests for specified amounts of additional profits that were needed to

 eliminate shortfalls in previously announced estimates by suggesting “knowingly wrong



                                                - 63 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 68 of 103 PageID: 1517




 accounting practices,” including deferring the recognition of ordinary business expenses by

 fraudulently recording them as assets.

        182.    Defendants’ admission of their overstatement of BT Group’s Class Period financial

 results associated with the investigation of the Italian business unit are set forth in the Company’s

 2017 Annual Report filed with the SEC on Form 20-F (the “2017 Annual Report”) and came in

 the form of two “adjustments.” The first adjustment was in the form of a £260 million charge to

 BT Group’s 2017 financial results, principally due to an overstatement of assets and an

 understatement of liabilities. The second adjustment was in the form of a £268 million earnings

 restatement of BT Group’s financial results prior to 2017.

        183.    Thus, there can be no dispute that the financial statements BT Group filed with the

 SEC and issued to investors, and Defendants’ statements concerning BT Group’s financial

 performance during the Class Period, were materially false and misleading when made.

        184.    Compliance with applicable accounting standards is a basic fundamental obligation

 of publicly traded companies. As set forth in Rule 4-01(a) of SEC Regulation S-X, “[f]inancial

 statements filed with the [SEC] which are not prepared in accordance with [IFRS] will be

 presumed to be misleading or inaccurate . . . .” 17 C.F.R. §210.4-01(a).

        185.    Prior to the issuance of the 2017 Annual Report, BT Group announced on October

 27, 2016 the preliminary findings of its internal investigation into the accounting practices of its

 Italian business unit and identified certain historical accounting errors requiring the write down of

 balance sheet assets totaling £145 million.

        186.    Thereafter, on January 24, 2017, BT Group issued a press release announcing,

 among other things, that: (i) the adjustments necessary to correct its prior financial reporting had

 ballooned to approximately £530 million, an amount nearly four times greater than it had



                                                - 64 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 69 of 103 PageID: 1518




 previously represented; (ii) the breadth of the Italian scandal was “far greater than previously

 identified;” (iii) the adverse financial ramifications ensuing therefrom would last through 2018;

 and (iv) a number of BT Italy’s senior management team were no longer employed with the

 Company. The press release stated, in pertinent part, as follows:

        [T]he extent and complexity of inappropriate behaviour in the Italian business were
        far greater than previously identified and have revealed improper accounting
        practices and a complex set of improper sales, purchase, factoring and leasing
        transactions. These activities have resulted in the overstatement of earnings in
        our Italian business over a number of years.

                                          *       *       *

        The adjustments identified have increased from the £145m announced in our half-
        year update to a total of around £530m.

                                          *       *       *

        In addition, we would expect the matters described above to result in a reduction in
        our Q3 adjusted revenue and adjusted EBITDA of around £120m, and in a
        reduction in Q3 normalised free cash flow of around £100m. For 2016/17 as a
        whole, relative to our prior outlook, we would expect a decrease in adjusted revenue
        of around £200m, in adjusted EBITDA of around £175m, and of up to £500m of
        normalised free cash flow due to the EBITDA impact and the one-off unwind of
        the effects of inappropriate working capital transactions. For 2017/18, we would
        expect a similar annual impact to adjusted revenue and adjusted EBITDA as in
        2016/17, with the EBITDA impact flowing through to normalised free cash flow.

                                          *       *       *

        The improper behaviour in our Italian business is an extremely serious matter, and
        we have taken immediate steps to strengthen the financial processes and controls
        in that business. We suspended a number of BT Italy’s senior management team
        who have now left the business. We have also appointed a new Chief Executive
        of BT Italy who will take charge on 1 February 2017.

        187.    In addition to the foregoing admissions of misstatements of BT Group’s financial

 results during the Class Period, BT Group has now admitted that, despite repeated representations

 to the contrary during the Class Period, it did not maintain an effective system of internal control

 over financial reporting. A material weakness is a deficiency, or a combination of deficiencies, in




                                                - 65 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 70 of 103 PageID: 1519




 internal control over financial reporting, such that there is a reasonable possibility that a material

 misstatement in an entity’s financial statements will not be prevented or detected on a timely basis.

        188.    As set forth in Section 13 of the Exchange Act, Defendants were responsible for

 presenting BT Group’s business activities in a manner that accurately and fairly reflected its

 transactions, and maintaining a system of internal accounting controls sufficient to provide

 reasonable assurances that BT Group’s financial statements conformed to IFRS:

        Every issuer which has a class of securities registered pursuant to section 12 of this
        title and every issuer which is required to file reports pursuant to section 15(d) of
        this title shall –

                A.       make and keep books, records, and accounts, which, in reasonable
                detail, accurately and fairly reflect the transactions and dispositions of the
                assets of the issuer; [and]

                B.      devise and maintain a system of internal accounting controls
                sufficient to provide reasonable assurances that –

                        i.     transactions are executed in accordance with management’s
                        general or specific authorization;

                        ii.    transactions are recorded as necessary (I) to permit
                        preparation of financial statements in conformity with [IFRS] or any
                        other criteria applicable to such statements, and (II) to maintain
                        accountability for assets;

                        iii.  access to assets is permitted only in accordance with
                        management’s general or specific authorization; and

                        iv.     the recorded accountability for assets is compared with the
                        existing assets at reasonable intervals and appropriate action is taken
                        with respect to any differences.

        189.    Thus, there can be no dispute that Defendants violated the provisions of Section 13

 of the Exchange Act during the Class Period.

 BT Group’s £260 Million Charge Against Its 2017 Financial Results
        190.    The 2017 Annual Report reveals the £260 million charge BT Group recorded

 during the year ended March 31, 2017 associated with its financial improprieties in the Italian



                                                 - 66 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 71 of 103 PageID: 1520




 business unit consisted of: (1) an overstatement of assets and an understatement of liabilities in the

 amount of £223 million; (2) an overstatement of revenue in the amount of £22 million; and

 (3) investigation related costs in the amount of £15 million.

        191.    The IFRS Conceptual Framework defines an asset as a resource controlled by the

 entity as a result of past events that are expected to provide future economic benefits to an entity

 and a liability as a present obligation of the entity arising from past events, the settlement of which

 is expected to result in an outflow from the entity of resources.

        192.    During the Class Period, Defendants caused BT Group to violate these basic tenets

 of IFRS.

        193.    With respect to BT Group’s overstatement of assets, on January 24, 2017, the

 Company held a conference call with investors to discuss the findings of its investigation into BT

 Group’s financial improprieties. As detailed herein, during that conference call, Simon Lowth, the

 Company’s Group Finance Director, stated, in pertinent part, “that the impact of the £175 million

 is because the result of the improper accounting, the improper transactions, was to significantly

 understate the costs in the business, some of which was being capitalized and, therefore, not

 running through EBITDA.”

        194.    Thus, Lowth admitted that BT Group’s accounting scheme involved recording

 ordinary business expenses as assets, rather than charging those business expenses against

 earnings. In doing so, the recognition of such business expenses was deferred and BT Group’s

 income was overstated.

        195.    Italy’s financial police issued an investigative report after the end of the Class

 Period. The report noted that “[a] series of emails between the top financial executives of BT

 [Group] Plc and managers of the (Italian) unit point to the existence of ‘insistent’ requests by



                                                 - 67 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 72 of 103 PageID: 1521




 the leadership of the parent company aimed at achieving ambitious economic targets, even using

 aggressive, anomalous and knowingly wrong accounting practices.” Exhibit D at 1.

        196.    In particular, the report of Italy’s financial police identifies senior managers within

 Global Services who directed accounting personnel within the Italian business unit to capitalize as

 assets ordinary labor-related business expenses. For example, O’Ferrall, then the Chief Financial

 Officer for BT Europe, BT Global Services’ European division, sent emails on August 5, 2016

 coaxing senior accounting personnel within the Italian business unit to capitalize as assets

 €700,000 of ordinary labor-related business expenses for the sole purpose of increasing the

 operating income, stating, in pertinent part:

        Subject: Another €700K EBITDA needed in P4 [July 2016].

        All, I have an urgent request from Richard [Cameron, BT Global Services Chief
        Financial Officer] to find another €700K. . . . Please can you look at all
        opportunities and come back to me and Simon [Whittle, BT Global Services Europe
        Finance Manager] asap. Labour capitalization? Regards Brian.

        197.    Similarly, on April 8, 2016, O’Ferrall emailed Alessandro Clerici, then Chief

 Financial Officer of BT Italy, and Rosa Ronda Andres, Chief Financial Officer of BT Global

 Services in Spain, requesting that they “find another €1 million of capitalization for 15/16. Can

 either of you accommodate this? €500K each?”

        198.    These above-noted facts demonstrate a scheme perpetrated by the most senior-level

 managers within BT Global Services to intentionally overstate BT Group’s operating results

 during the Class Period.

 BT Group’s £268 Million Earnings Restatement of Its Financial Results Prior to
 2017
        199.    BT Group has also admitted that the scheme to fraudulently inflate its operating

 results was long-standing, resulting in multi-year financial misstatements that included both the

 overstatement of reported revenue and the understatement of reported expenses.


                                                 - 68 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 73 of 103 PageID: 1522




        200.    Specifically, BT Group has now admitted that the financial statements it issued to

 investors and filed with the SEC on Forms 20-F for the years ended March 31, 2015 and March

 31, 2016 were misstated. In addition, while BT Group has not corrected its financial statements

 for the periods prior to the year ended March 31, 2015, it has admitted that the Company’s net

 income prior to April 1, 2014 was overstated by a total of £64 million.

        201.    The corrections made by the Company to its previously issued financial statements

 establish that BT Group, itself, has concluded that the financial statements it issued to investors

 and filed with the SEC during the Class Period were materially misstated because IFRS states that

 corrections of misstatements in prior-period financial statements need not be made when the effect

 of applying them is immaterial.       See, e.g., International Accounting Standard (“IAS”) 8,

 Accounting Policies, Changes in Accounting Estimates and Errors.

        202.    Concerning the overstatement of revenue in BT Group’s previously issued financial

 statements, IFRS, specifically IAS 18, Revenue, provides that revenue is to be recognized when it

 is probable that future economic benefits will flow to the entity and those benefits can be measured

 reliably. In addition, IFRS in IAS 11, Construction Contracts, requires that when the outcome of

 a construction contract can be estimated reliably, contract revenue and contract costs associated

 with the construction contract is to be recognized as revenue and expenses, respectively, by

 reference to the stage of completion of the contract activity at the end of the reporting period.

 When the outcome of a construction contract cannot be estimated reliably, revenue shall be

 recognized only to the extent the recoverability of contract costs incurred is probable and contract

 costs are to be recognized as an expense in the period in which they are incurred. When it is

 probable that total contract costs will exceed the total contract revenue, the expected loss is

 recognized as an expense immediately.



                                                - 69 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 74 of 103 PageID: 1523




        203.    In BT Group’s annual financial statements included in the Company’s Forms 20-F

 filed with the SEC during the Class Period, Defendants falsely and misleadingly represented that

 BT Group’s revenues were accounted for and reported in its financial statements in a manner

 consistent with the requirements of IFRS, stating, in pertinent part, and in all material respects, as

 follows:

        Revenue

        Revenue represents the fair value of the consideration received or receivable for
        communications services and equipment sales, net of discounts and sales taxes.
        Revenue is recognised when it is probable that the economic benefits associated
        with a transaction will flow to the group and the amount of revenue and associated
        costs can be measured reliably. The accounting for revenue sharing arrangements
        depends on the analysis of the facts and circumstances surrounding these
        transactions.

        Where we act as an agent in a transaction, we recognise revenue net of directly
        attributable costs.

        Services

        Revenue arising from separable installation and connection services is recognised
        when it is earned, upon activation. Revenue from the rental of analogue and digital
        lines and private circuits is recognised on a straight line basis over the period to
        which it relates. Revenue from calls is recognised at the time the call is made over
        our network. Subscription fees, consisting primarily of monthly charges for access
        to broadband and other internet access or voice services, are recognised as revenue
        as the service is provided. Revenue from the interconnection of voice and data
        traffic between other telecommunications operators is recognised at the time of
        transit across our network.

        Revenues from telephone service and internet access subscription fees as well as
        those from wholesale access revenues are recognised on a straight line basis over
        the period to which they relate. Revenue from calls is recognised at the time the
        call is made over the group’s network. Revenue from the interconnection of voice
        and data traffic between other telecommunications operators is recognised at the
        time of transit across the group’s network.

        Equipment sales

        Revenue from the sale of equipment is recognised when all the significant risks and
        rewards of ownership are transferred to the customer, which is normally the date
        the equipment is delivered and accepted by the customer.



                                                 - 70 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 75 of 103 PageID: 1524




        Long-term contractual arrangements

        Revenue from long-term contractual arrangements, including fixed price contracts
        to design and build software solutions, is recognised based on the percentage of
        completion method. The stage of completion is estimated using an appropriate
        measure according to the nature of the contract such as the proportion of costs
        incurred relative to the estimated total contract costs, or other measures of
        completion such as the achievement of contract milestones and customer
        acceptance. In the case of time and materials contracts, revenue is recognised as
        the service is rendered.

        Costs related to delivering services under long-term contractual arrangements are
        expensed as incurred except for an element of costs incurred in the initial contract
        set-up, transition or transformation phase, which is deferred and recorded within
        noncurrent assets. These costs are then recognised in the income statement on a
        straight line basis over the remaining contract term, unless the pattern of service
        delivery indicates a different profile is more appropriate. These costs are directly
        attributable to specific contracts, relate to future activity, will generate future
        economic benefits and are assessed for recoverability on a regular basis.

        The percentage of completion method relies on estimates of total expected contract
        revenues and costs, as well as reliable measurement of the progress made towards
        completion. Unless the financial outcome of a contract can be estimated with
        reasonable certainty, no attributable profit is recognised. In such circumstances,
        revenue is recognised equal to the costs incurred to date, to the extent that such
        revenue is expected to be recoverable, or costs are accrued to bring the margin to
        nil. Recognised revenue and profits are subject to revisions during the contract if
        the assumptions regarding the overall contract outcome are changed. The
        cumulative impact of a revision in estimates is recorded in the period in which such
        revisions become likely and can be estimated. Where the actual and estimated costs
        to completion exceed the estimated revenue for a contract, the full contract life loss
        is recognised immediately.

        204.   These representations were materially false and misleading when made because, as

 the Company has now admitted, BT Group recorded “improper sales,” which caused the financial

 statements and the related financial representations issued by Defendants during the Class Period

 to be materially misstated. These improperly recorded sales totaled £22 million, £30 million, and

 £11 million during the years ended March 31, 2017, 2016 and 2015, respectively.

        205.   Concerning these improper sales transactions, on April 21, 2017, Reuters published

 an article announcing that it had seen a criminal complaint filed by BT Group with Italian



                                                - 71 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 76 of 103 PageID: 1525




 prosecutors accusing former Company executives in Italy of unlawful conduct. According to the

 article, “[t]he Reuters investigation found that a network of people in BT Italy had exaggerated

 revenues, faked contract renewals and invoices and invented bogus supplier transactions in order

 to meet bonus targets and disguise the unit’s true financial performance,” and that such practices

 had been occurring since “at least 2013.”

        206.     According to Reuters, the complaint alleges that the former BT Italy CEO, Cimini,

 engaged in “grave violations of corporate governance rules in relation to contracts and suppliers,”

 and the former BT Italy COO, Truzzoli, “manipulated [Company] results.”

        207.     These fraudulent activities, perpetrated by the most senior executives of BT

 Group’s BT Global Services line of business, caused, as BT Group has now admitted, the

 Company’s financial statements and financial disclosures issued by Defendants during the Class

 Period to be materially false and misleading.

        208.     In addition to fraudulently inflating reported revenue, BT Group manipulated its

 financial results during the Class Period by improperly accounting for receivables, payables, and

 leasing transactions, which falsely and misleadingly understated reported expenses.

        209.     IFRS, specifically IAS 39, Financial Instruments; Recognition and Measurement

 provides that receivables and payables are to be recognized in financial statements when an entity

 becomes a party to a financial instrument contract. Generally, a company is required to remove

 financial liabilities from its balance sheet when its obligation is extinguished, and remove financial

 assets from its balance sheet when, among other things, its contractual rights to the asset’s cash

 flows expire.

        210.     In addition, IFRS in IAS 17, Leases, provides that if a sale and leaseback transaction

 results in a finance lease, any excess of sales proceeds over the carrying amount shall not be



                                                 - 72 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 77 of 103 PageID: 1526




 immediately recognized as income by a seller-lessee and should be deferred and amortized over

 the lease term. If a sale and leaseback transaction results in an operating lease, and it is clear that

 the transaction has an established fair value, any profit or loss shall be recognized immediately.

        211.    In BT Group’s annual financial statements included in the Company’s Forms 20-F

 filed with the SEC during the Class Period, Defendants falsely and misleadingly represented that

 BT Group’s receivables, payables, and leasing transactions were accounted for and reported in its

 financial statements in a manner consistent with the requirements of IFRS, stating, in pertinent

 part, and in all material respects, as follows:

        Trade and other receivables

        Trade and other receivables are initially recognised at fair value, which is usually
        the original invoiced amount, and are subsequently carried at amortised cost, using
        the effective interest method, less provisions made for doubtful receivables.
        Provisions are made specifically where there is evidence of a risk of non-payment,
        taking into account ageing, previous losses experienced and general economic
        conditions.

                                            *        *      *

        Trade and other payables

        Financial liabilities within trade and other payables are initially recognised at fair
        value, which is usually the original invoiced amount, and subsequently carried at
        amortised cost using the effective interest method.

        Loans and other borrowings

        Loans and other borrowings are initially recognised at the fair value of amounts
        received net of transaction costs. Loans and other borrowings are subsequently
        measured at amortised cost using the effective interest method and, if included in a
        fair value hedge relationship, are re-valued to reflect the fair value movements on
        the hedged risk associated with the loans and other borrowings. The resulting
        amortisation of fair value movements, on de-designation of the hedge, is recognised
        in the income statement.

                                            *        *      *




                                                   - 73 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 78 of 103 PageID: 1527




        Leases

        The determination of whether an arrangement is, or contains, a lease is based on
        the substance of the arrangement and requires an assessment of whether the
        fulfilment of the arrangement is dependent on the use of a specific asset or assets
        and whether the arrangement conveys the right to use the asset.

        Leases of property, plant and equipment where the group holds substantially all the
        risks and rewards of ownership are classified as finance leases. Finance lease assets
        are capitalised at the commencement of the lease term at the lower of the present
        value of the minimum lease payments or the fair value of the leased asset. The
        obligations relating to finance leases, net of finance charges in respect of future
        periods, are recognised as liabilities. Leases are subsequently measured at
        amortised cost using the effective interest method.

        Leases where a significant portion of the risks and rewards are held by the lessor
        are classified as operating leases. Rentals are charged to the income statement on
        a straight line basis over the period of the lease.

        212.     These representations were materially false and misleading when made because, as

 the Company has now admitted, the financial statements and the related financial representations

 BT Group issued during the Class Period were misstated, in part, due to the reporting of “improper”

 purchase, factoring, and leasing transactions, well as trade and other receivables and various

 liabilities, including sales taxes.   These improperly recorded transactions had the effect of

 understating BT Group’s operating costs by £238 million, £92 million, and £67 million during the

 years ended March 31, 2017, 2016 and 2015, respectively.

        213.     Concerning these improper transactions, on July 1, 2017, the Financial Times

 published an article stating that the Guardia di Finanza, an Italian law enforcement agency

 primarily responsible for dealing with financial crimes and drug smuggling, was scrutinizing the

 propriety of a 2015 sales leaseback transaction between BT Italy, ITF, and a unit of IBM.

 According to the Financial Times, citing a person with “direct knowledge” of Guardia di Finanza’s

 investigation, BT Italy sold equipment to ITF for about €32 million and then leased the equipment

 back for about €36 million. According to the Financial Times, BT Group has not been able to



                                               - 74 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 79 of 103 PageID: 1528




 locate serial numbers for all of the equipment, leading Italian prosecutors to probe whether the

 entire transaction may have been fake.

         214.    In addition, on January 24, 2017, Reuters published an article stating that

 prosecutors in Milan opened an investigation into “false accounting and embezzlement” within the

 Italian unit of BT Group.

         215.    Further, on March 30, 2017, Reuters reported that three different employees of BT

 Group’s Italian unit warned their Madrid-based supervisor in November 2015 about possible

 accounting problems at BT Italy, nearly one year before the Company first mentioned financial

 irregularities at the division.

         216.    These fraudulent activities, perpetrated by the most senior executives of BT

 Group’s BT Global Services line of business, caused the Company’s financial statements and

 financial disclosures issued by Defendants during the Class Period to be materially false and

 misleading.

 BT Group’s Financial Misrepresentations Were Material
         217.    As noted herein, BT Group has now retroactively corrected the misstatements

 contained in the financial statements that it issued to investors and filed with the SEC during the

 Class Period. In doing so, BT Group determined that the financial statements it issued to investors

 during the Class Period were materially misstated, because pursuant to IFRS, only material

 misstatements in prior periods are to be corrected on a retroactive basis. See, e.g., IAS 8,

 Accounting Policies, Changes in Accounting Estimates and Errors.

         218.    Thus, in light of their admissions, there can be no dispute that Defendants made

 materially misleading financial representations about the Company’s operations, and that BT




                                               - 75 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 80 of 103 PageID: 1529




 Group issued materially false and misleading financial statements and financial disclosures to

 investors during the Class Period.

        219.     The quantitative impact of BT Group’s financial misrepresentations caused its pre-

 tax income to be overstated by 4.2% and 3.0% during the years ended March 31, 2016 and March

 31, 2015, respectively; its net income to be overstated by 5.0% and 3.8% during the years ended

 March 31, 2016 and March 31, 2015, respectively, and its total comprehensive income to be

 overstated by 4.6% and 5.3% during the years ended March 31, 2016 and March 31, 2015,

 respectively.

        220.     During 2017, the quantitative impact associated with BT Group’s financial

 malfeasance resulted in a £260 million charge against earnings. But for this £260 million charge

 against earnings, BT Group’s pre-tax income during the year ended March 31, 2017 would have

 been 11.1% greater. 19

        221.     The quantitative impact of the Company’s financial improprieties on BT Group’s

 Global Services segment was more even significant, causing the operating profit in that line of

 business to be overstated by 214.0% and 371.4% during the years ended March 31, 2016 and

 March 31, 2015, respectively. During the year ended March 31, 2017, the operating income of BT

 Group’s Global Services segment would have been 438.0% greater absent the Company’s financial

 improprieties detailed herein.

        222.     PwC, BT Group’s outside auditor during the Class Period, determined its own

 standard of materiality for the Company’s financial statements as a whole. In the 2017 Annual


 19
     Plaintiffs are unable to assess the quantitative impact ensuing from the Company’s financial
 malfeasance on its 2017 income-tax expense. Accordingly, Plaintiffs have presented the
 percentage impact of the Company’s £260 million charge on its 2017 pre-tax income, rather than
 on its net, or after-tax, income.



                                               - 76 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 81 of 103 PageID: 1530




 Report, PwC stated that the threshold for overall group materiality was £130 million. BT Group’s

 £530 million in adjustments due to the fraud in the Italian operations clears that threshold easily.

         223.    Moreover, IASB’s Practice Statement 2, Making Materiality Judgements, provides

 that intentional misstatements shall always be considered material.

         224.    Consistent with this view, the SEC in its Staff Accounting Bulletin No. 99 (“SAB

 No. 99”), notes, in pertinent part, that:

         [T]he staff believes that a registrant and the auditors of its financial statements
         should not assume that even small intentional misstatements in financial
         statements, for example those pursuant to actions to “manage” earnings, are
         immaterial.

         225.    SAB No. 99 explains that materiality in the context of financial information not

 only includes an assessment of the magnitude of the misstatement in percentage terms, but also

 requires an assessment of the factual context in which the user of financial statements would view

 the financial information (referred to in accounting and auditing literature as “quantitative” and

 “qualitative” factors).

         226.    Thus, SAB No. 99 notes, in pertinent part, that:

         [M]agnitude by itself, without regard to the nature of the item and the circumstances
         in which the judgment has to be made, will not generally be a sufficient basis for a
         materiality judgment. [Footnotes omitted.]

         227.    Accordingly, SAB No. 99 states: “the staff believes that there are numerous

 circumstances in which [financial] misstatements below 5% could well be material. Qualitative

 factors may cause [financial] misstatements of quantitatively small amounts to be material.”

         228.    Consistent with this analysis, IFRS, in IAS 8, Accounting Policies, Changes in

 Accounting Estimates and Errors, notes that materiality depends on the size and/or nature of an

 omission or misstatement.




                                                - 77 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 82 of 103 PageID: 1531




        229.    Pursuant to SAB No. 99, among the considerations that may well render a

 quantitatively small misstatement of a financial statement item material, include:

                (a)    whether the misstatement has the effect of increasing management’s

 compensation – for example, by satisfying requirements for the award of bonuses or other forms

 of incentive compensation;

                (b)    whether the misstatements were “part of an ongoing effort directed by or

 known to senior management for the purposes of ‘managing’ earnings”;

                (c)    whether the misstatement involves concealment of an unlawful

 transaction; and

                (d)    whether the misstatement concerns an important segment or portion of an

 entity’s business.

        230.    Here, each of the aforementioned qualitative material factors contributed to the

 materiality of the financial misstatements made by Defendants during the Class Period. As

 detailed herein, the executives of BT Group’s Italian operations intentionally directed the

 recording of unlawful transactions during the Class Period to, in part, increase management’s

 compensation and inflate the operating performance of both the Company and its Global Services

 segment.

        231.    Moreover, SAB No. 99 provides that the “volatility of the price of a registrant’s

 securities in response to certain types of disclosures may provide guidance as to whether investors

 regard quantitatively small misstatements as material.” When BT Global disclosed the financial

 impact associated with its financial improprieties to the market, the price of its common stock

 declined by 21% on January 24, 2017, wiping out £8 billion of its market capitalization.




                                               - 78 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 83 of 103 PageID: 1532




        232.    In addition, the plunge in BT Group’s share price following disclosure of the BT

 Italy accounting scandal forced the Company to pay out £225 million to two shareholders,

 Deutsche Telekom and Orange, who were issued a warranty as protection against a slump in BT

 Group’s performance after they acquired their respective stakes in BT Group. Deutsche Telekom

 and Orange became shareholders in BT Group after the Company reached a £12.5 billion cash and

 shares deal to buy mobile company EE in 2015. As a result of the £225 million payout, BT’s

 profits fell more than 40% in the first quarter of 2017.

 BT Group’s Admissions that the Financial Statements It Issued During the Class
 Period Were Presented in Violation of Applicable Accounting Standards
        233.    Throughout the Class Period, BT Group’s Forms 20-F, signed by Defendant

 Chanmugam, falsely and misleadingly represented that the Company’s financial reporting was

 presented in accordance with IFRS, stating, in pertinent part, and in all material respects, as

 follows:

        These consolidated financial statements have been prepared in accordance with the
        Companies Act 2006, Article 4 of the IAS Regulation and International Accounting
        Standards (IAS) and International Financial Reporting Standards (IFRS) and
        related interpretations, as adopted by the European Union. The consolidated
        financial statements are also in compliance with IFRS as issued by the International
        Accounting Standards Board (the IASB). The consolidated financial statements are
        prepared on a going concern basis.

        234.    BT Group has now admitted that the foregoing were untrue statements of material

 fact when made, stating, in pertinent part, as follows:

        [O]ur investigations into our Italian business have revealed inappropriate behaviour
        and improper accounting practices. The improper practices included a complex set
        of improper sales, purchase, factoring and leasing transactions.

                                           *      *         *

        The prior years’ errors have resulted from profits, and therefore equity, being
        overstated for a number of years. These errors affected the Consolidated Group
        Balance Sheets and Consolidated Group Income Statements included in the Annual
        Report and Form 20-F for a number of years including the years ended 31 March


                                                - 79 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 84 of 103 PageID: 1533




         2016 and 31 March 2015, and in each of the quarterly results announcements of
         those years.

         235.    The details of the Company’s admissions associated with its financial improprieties

 during the Class Period are, for the most part, set forth in the 2017 Annual Report.

         236.    As noted in the 2017 Annual Report, the results of an investigation initiated by BT

 Group found “inappropriate behaviour in our Italian business,” including the “collusion,

 circumvention and override of controls” that resulted in “improper sales, purchase, factoring and

 leasing transactions in our Italian business.”

 BT Group’s Admissions that Its Internal and Disclosure Controls Were Ineffective
 and that Defendants’ Certifications Were Materially False and Misleading
         237.    Internal control over financial reporting is broadly defined as a process, effected by

 an entity’s board of directors, management and other personnel, designed to provide reasonable

 assurance that, among other things, the entity’s financial reporting is reliable and accurate.

         238.    Throughout the Class Period, BT Group’s Annual Reports filed with the SEC on

 Form 20-F, signed by Chanmugam, repeatedly represented that BT Group’s management was

 responsible for establishing and maintaining adequate internal control over the Company’s

 financial reporting, stating, in pertinent part and in all material respects, as follows:

         BT’s management is responsible for establishing and maintaining adequate internal
         control over financial reporting for the group. Internal control over financial
         reporting is designed to provide reasonable assurance regarding the reliability of
         financial reporting and the preparation of financial statements for external reporting
         purposes in accordance with IFRS.

         239.    Item 15 of Form 20-F required that BT Group provide the information required by

 Regulation S-K Item 308, Internal Control Over Financial Reporting [17 C.F.R. 229.308],

 including, among other things, the assessment made by management concerning the effectiveness

 of the Company’s internal control over financial reporting.




                                                  - 80 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 85 of 103 PageID: 1534




         240.    Throughout the Class Period, Defendants falsely and misleadingly represented in

 the Annual Reports that BT Group filed with the SEC on Form 20-F that its internal controls were

 operating effectively when, as the Company has now admitted, they were not. Defendants stated,

 in pertinent part, and in all material respects, as follows:

         Management conducted an assessment of the effectiveness of internal control
         over financial reporting based on the framework for internal control evaluation
         contained in the FRC Guidance on internal control (Turnbull), which is now
         reflected in the FRC Guidance on risk management, internal control and related
         financial and business reporting.

                                            *       *       *

         Management has concluded that at 31 March [2015 and 2016], BT’s internal
         control over financial reporting was effective.

         241.    BT Group has now admitted that the foregoing statements were false and

 misleading statements of material fact when made, stating, in pertinent part, as follows: 20

         [M]anagement has concluded that our internal control over financial reporting
         was not effective as of 31 March 2017 due to the material weakness described
         below.

         Material Weakness in Internal Control over Financial Reporting

         A material weakness is a deficiency, or a combination of deficiencies, in internal
         control over financial reporting, such that there is a reasonable possibility that a
         material misstatement of our consolidated financial statements will not be
         prevented or detected on a timely basis.

         Our Italian business is managed by a local management team within the Global
         Services line of business. Individuals in Italy colluded to override the period end
         financial close controls and overstate the results, and the monitoring controls
         which include the review of reconciliations, journals, results and financial
         position, did not operate effectively to identify the overstatement in a timely
         manner.



 20
    Throughout the Class Period, BT Group represented that there were no changes in the
 Company’s internal controls over financial reporting. Thus, it is reasonable to infer that BT
 Group’s internal controls over financial reporting were ineffective throughout the Class Period.



                                                  - 81 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 86 of 103 PageID: 1535




        The group did not maintain effective controls to prevent or detect the collusive
        circumvention or override of controls related to our Italian business. Specifically
        management has identified the following internal control deficiencies related to
        our Italian business and the failure to detect the circumvention or override of
        controls that together constitute a material weakness in the control environment (i)
        failure in the review of reconciliations (ii) failure in the review of journals and (iii)
        failure in our monitoring controls over the results and financial position of our
        Italian business.

        This material weakness could result in a misstatement of the account balances
        and disclosures relating to our Italian business that would represent material
        misstatements in our annual consolidated financial statements that would not be
        prevented or detected.

        242.    Indeed, throughout the Class Period, Defendants knew that the control environment

 associated with the Company’s business in Italy was such that it required “special attention.” For

 example, in the 2014 Annual Report, Defendant Rose disclosed, in pertinent part, as follows: 21

        This year the Audit & Risk Committee paid special attention to several overseas
        locations that are important to BT Global Services, including Italy and Brazil. . . .

                                           *       *       *

        I reported last year that the [Audit] committee had given particular focus to BT’s
        operations in Italy. We have continued to monitor the position there and
        significant progress has been made to improve the control environment.

        243.    In the 2015 Annual Report, BT Group and Defendant Rose disclosed, in pertinent

 part, as follows:

        We visited our Italy business, and while there we reviewed operational matters
        with senior managers, met with employees as well as customers, government
        officials and opinion leaders.

                                           *       *       *




 21
     According to the Committee of Sponsoring Organizations of the Treadway Commission
 (“COSO”), the control environment is the set of standards, processes, and structures that provide
 the basis for carrying out internal control across an organization.



                                                 - 82 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 87 of 103 PageID: 1536




        I reported last year that the [Audit] committee had given particular focus to BT’s
        operations in Italy and Brazil. We have continued to monitor the position and
        significant progress has been made to improve the control environment.

        244.    Similarly, in the 2016 Annual Report, despite that BT Group’s senior company

 representatives had learned that the scope of problems in the control environment at BT Italy had

 expanded, Defendant Rose disclosed, in pertinent part, as follows: “We have continued to monitor

 our operations in Italy and progress has been made to improve the control environment.”

        245.    Disclosure controls and procedures are designed to ensure that information required

 to be disclosed by SEC registrants pursuant to SEC rules and regulations is appropriately recorded,

 processed, summarized and reported.

        246.    Item 15 of Form 20-F required BT Group to provide the information required by

 Regulation S-K Item 307 of Regulation S-K, Disclosure Controls and Procedures [17 C.F.R.

 229.307], including, among other things, the conclusions of its principal executive and financial

 officers regarding the effectiveness of the Company’s disclosure controls and procedures.

        247.    Throughout the Class Period, Defendants falsely and misleadingly represented in

 Annual Reports that BT Group filed with the SEC on Form 20-F that its disclosure controls were

 operating effectively when, as the Company has now admitted, they were not, stating, in pertinent

 part, and in all material respects, as follows:

        The Chief Executive and Group Finance Director, after evaluating the effectiveness
        of BT’s disclosure controls and procedures as of the end of the period covered by
        this Annual Report & Form 20-F, have concluded that, as of that date, BT’s
        disclosure controls and procedures were effective to ensure that material
        information relating to BT was made known to them by others within the group.

        The Chief Executive and Group Finance Director concluded that BT’s disclosure
        controls and procedures are also effective to ensure that the information the
        company is required to disclose in reports that it files under the Securities Exchange
        Act of 1934 (Exchange Act) is recorded, processed, summarised and reported
        within the time periods specified in the SEC’s rules and forms.




                                                   - 83 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 88 of 103 PageID: 1537




        248.   The above-noted false and misleading representations set forth in BT Group’s

 Annual Reports filed with the SEC on Form 20-F concerning its internal controls over financial

 reporting and its disclosure controls were falsely and misleadingly certified by Defendants

 Livingston, Patterson, and Chanmugam:

        I, [Livingston/Patterson and Chanmugam], certify that:

        1.     I have reviewed this annual report on Form 20-F of BT Group plc;

        2.     Based on my knowledge, this report does not contain any untrue statement
        of a material fact or omit to state a material fact necessary to make the statements
        made, in light of the circumstances under which such statements were made, not
        misleading with respect to the period covered by this report;

        3.      Based on my knowledge, the financial statements, and other financial
        information included in this report, fairly present in all material respects the
        financial condition, results of operations and cash flows of the company as of, and
        for, the periods presented in this report;

        4.     The company’s other certifying officer and I are responsible for establishing
        and maintaining disclosure controls and procedures (as defined in Exchange Act
        Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as
        defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the company and have:

               a)      Designed such disclosure controls and procedures, or caused such
               disclosure controls and procedures to be designed under our supervision, to
               ensure that material information relating to the company, including its
               consolidated subsidiaries, is made known to us by others within those
               entities, particularly during the period in which this report is being prepared;

               b)      Designed such internal control over financial reporting, or caused
               such internal control over financial reporting to be designed under our
               supervision, to provide reasonable assurance regarding the reliability of
               financial reporting and the preparation of financial statements for external
               purposes in accordance with generally accepted accounting principles;

               c)      Evaluated the effectiveness of the company’s disclosure controls
               and procedures and presented in this report our conclusions about the
               effectiveness of the disclosure controls and procedures, as of the end of the
               period covered by this report based on such evaluation; and

               d)     Disclosed in this report any change in the company’s internal control
               over financial reporting that occurred during the period covered by the
               annual report that has materially affected, or is reasonably likely to



                                                - 84 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 89 of 103 PageID: 1538




                materially affect, the company’s internal control over financial reporting;
                and

        5.     The company’s other certifying officer and I have disclosed, based on our
        most recent evaluation of internal control over financial reporting, to the company’s
        auditors and the audit committee of the company’s board of directors (or persons
        performing the equivalent functions):

                a)     All significant deficiencies and material weaknesses in the design or
                operation of internal control over financial reporting which are reasonably
                likely to adversely affect the company’s ability to record, process,
                summarize and report financial information; and

                b)      Any fraud, whether or not material, that involves management or
                other employees who have a significant role in the company’s internal
                control over financial reporting.

        249.    BT Group has now admitted that the foregoing statements were false and

 misleading statements of material fact when made, stating in the 2017 Annual Report, in pertinent

 part, as follows:

        We have evaluated the effectiveness of our disclosure controls and procedures.
        Based upon that evaluation, our chief executive and group finance director
        concluded that as a result of the material weakness described below [see ¶240],
        as of 31 March 2017, our disclosure controls and procedures were not effective to
        provide reasonable assurance that information required to be disclosed by us in the
        reports that we file or furnish under the Exchange Act is recorded, processed,
        summarised and reported, within the time periods specified in the applicable rules
        and forms.

        250.    In the 2017 Annual Report, Defendants further disclosed that BT Group has taken

 certain actions to help remediate the material deficiencies noted above, stating, in pertinent part,

 as follows:

        •       We suspended a number of BT Italy’s senior management team (who have now left
                the business). The president of our European operations has also left the business.
                We have appointed a new president of our European operations and a new CEO
                and CFO of BT Italy from outside the Italian executive management team;

        •       We strengthened our monitoring controls and escalation mechanisms as they relate
                to our Italian business, including in relation to the reviews of reconciliations and
                journals;



                                                - 85 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 90 of 103 PageID: 1539




        •      We transferred the Italy customer billing activities to our group billing services
               function;

        •      We also are in the process of evaluating additional actions to remediate the material
               weakness and strengthen our internal control, governance and compliance
               environment, including increasing the resources and improving the capabilities of
               the controlling function and the audit function outside the UK, and further
               developing our integrated risk and assurance reporting processes; [and]

        •      We are also enhancing our controls and compliance programme to reinforce the
               importance of doing business in an ethical, disciplined and standardised way.

                          JACINTO CAVESTANY
         FURNISHED INFORMATION FOR THE ALLEGED MISSTATEMENTS
        251.   Jacinto Cavestany, BT Global Services’ Vice President of Iberia & Head of Sales

 for Europe and Latin America and an even higher-ranking executive than the fired BT Italy

 executives, 22 is another senior management-level employee whose scienter is imputed to BT

 Group. As Head of Sales for Europe, Cavestany, as his title suggests, would have furnished

 information from sales and revenue from BT Italy for the alleged misstatements, and likely was in

 part responsible for them. Moreover, the fraud involved improper sales at BT Italy, which

 Cavestany was responsible to oversee. Accordingly, Cavestany’s scienter is imputed to BT.

                         ADDITIONAL SCIENTER ALLEGATIONS
        252.   As alleged herein, Defendants acted with scienter in that Defendants knew that the

 public documents and statements issued or disseminated in the name of the Company were

 materially false and misleading; knew that such statements or documents would be issued or

 disseminated to the investing public; and knowingly and substantially participated or acquiesced

 in the issuance or dissemination of such statements or documents as primary violations of the

 federal securities laws. As set forth elsewhere herein in detail, Defendants, by virtue of their


 22
     As explained above, BT Italy reported to BT Global Services, and Cavestany supervised BT
 Italy employees.



                                              - 86 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 91 of 103 PageID: 1540




 receipt of information reflecting the true facts regarding BT Group, their control over, and/or

 receipt and/or modification of BT Group’s allegedly materially misleading misstatements, and/or

 their associations with the Company which made them privy to confidential proprietary

 information concerning BT Group, participated in the fraudulent scheme alleged herein.

        253.    Defendants Alvarez and Cameron set unrealistically high earnings objectives that

 could not be met absent accounting manipulations. When BT Global Services fell short of

 achieving these objectives, Alvarez, Cameron, and other BT Global Services personnel directed

 financial accounting personnel in Italy to falsely inflate the Company’s actual financial results,

 exhorting them to “look for” and “find” ways to close such shortfalls in a way that has been

 described by a former accounting expert for Milan prosecutors as “significant evidence” of

 wrongful accounting. The report of Italy’s financial police reveals that Alvarez, Cameron, and

 other BT Global Services personnel repeatedly asked financial accounting personnel in Italy to

 “accommodate” their requests for specified amounts of additional profits that were needed to

 eliminate shortfalls in previously announced estimates by suggesting “knowingly wrong

 accounting practices,” including deferring the recognition of ordinary business expenses by

 fraudulently recording them as assets.

        254.    In addition, Defendant Alvarez sold shares in BT Group worth £674,500 in

 December 2016, approximately one month after BT Group had initially raised concerns about

 fraud in Italy but before the scale of the scandal had been disclosed. Alvarez retained 323,300

 shares, worth £977,400 on January 25, 2017. News of Alvarez’s personal share sale emerged on

 January 25, 2017.




                                               - 87 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 92 of 103 PageID: 1541




                                        LOSS CAUSATION
        255.    During the Class Period, as detailed herein, Defendants engaged in a scheme to

 deceive the market and a course of conduct that artificially inflated the price of BT Group ADRs

 and operated as a fraud or deceit on purchasers of BT Group ADRs during the Class Period by

 failing to disclose and misrepresenting the adverse facts detailed herein. As Defendants’ prior

 misrepresentations and fraudulent conduct were disclosed and became apparent to the market, the

 price of BT Group ADRs declined significantly as the prior artificial inflation came out of the

 Company’s ADRs.

        256.    As a result of their purchases of BT Group ADRs during the Class Period, Plaintiffs

 and the other Class members suffered economic loss, i.e., damages, under the federal securities

 laws. Defendants’ false and misleading statements had the intended effect and caused BT Group

 ADRs to trade at artificially inflated levels throughout the Class Period, reaching as high as $37.49

 per ADR on November 19, 2015.

        257.    By concealing from investors the adverse facts detailed herein, Defendants

 presented a misleading picture of BT Group’s business, products, and operations. When the truth

 about the Company was revealed to the market, the price of BT Group ADRs fell significantly.

 These declines removed the inflation from the price of BT Group ADRs, causing real economic

 loss to investors who had purchased BT Group ADRs during the Class Period.

        258.    The declines in the price of BT Group ADRs after the corrective disclosures came

 to light were a direct result of the nature and extent of Defendants’ fraudulent misrepresentations

 being revealed to investors and the market. The timing and magnitude of the price declines in BT

 Group ADRs negates any inference that the losses suffered by Plaintiffs and the other Class




                                                - 88 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 93 of 103 PageID: 1542




 members were caused by changed market conditions, macroeconomic or industry factors, or

 Company-specific facts unrelated to Defendants’ fraudulent conduct.

        259.    The economic loss, i.e., damages, suffered by Plaintiffs and the other Class

 members was a direct result of Defendants’ fraudulent scheme to artificially inflate the price of

 BT Group ADRs and the subsequent significant decline in the value of BT Group ADRs when

 Defendants’ prior misrepresentations and other fraudulent conduct were revealed.

                           Applicability of Presumption of Reliance:
                               Fraud-on-the-Market Doctrine
        260.    At all relevant times, the market for BT Group ADRs was an efficient market for

 the following reasons, among others:

                (a)    BT Group ADRs met the requirements for listing, and were listed and

 actively traded on the NYSE, a highly efficient, electronic stock market;

                (b)    as a regulated issuer, BT Group filed periodic public reports with the SEC

 and the NYSE;

                (c)    BT Group regularly communicated with public investors via established

 market communication mechanisms, including regular disseminations of press releases on the

 national circuits of major newswire services and other wide-ranging public disclosures, such as

 communications with the financial press and other similar reporting services; and

                (d)    BT Group was followed by securities analysts employed by major

 brokerage firms who wrote reports that were distributed to the sales force and certain customers

 of their respective brokerage firms. Each of these reports was publicly available and entered the

 public marketplace.

        261.    As a result of the foregoing, the market for BT Group ADRs promptly digested

 current information regarding BT Group from all publicly available sources and reflected such



                                               - 89 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 94 of 103 PageID: 1543




 information in the prices of the securities. Under these circumstances, all purchasers of BT Group

 ADRs during the Class Period suffered similar injury through their purchase of BT Group ADRs

 at artificially inflated prices and a presumption of reliance applies.

                                              COUNT I

                                   Violation of Section 10(b) of the
                                    Exchange Act and Rule 10b-5
                                          Against BT Group
           262.   Plaintiffs repeat and reallege each and every allegation contained above as if fully

 set forth herein.

           263.   During the Class Period, BT Group disseminated or approved the materially false

 and misleading statements specified above, which it knew or recklessly disregarded were

 misleading in that they contained misrepresentations and failed to disclose material facts necessary

 in order to make the statements made, in light of the circumstances under which they were made,

 not misleading.

           264.   BT Group: (a) employed devices, schemes, and artifices to defraud; (b) made

 untrue statements of material fact and/or omitted to state material facts necessary to make the

 statements not misleading; and (c) engaged in acts, practices, and a course of business which

 operated as a fraud and deceit upon the purchasers of the Company’s ADRs during the Class

 Period.

           265.   BT Group’s knowledge of the falsity of its public statements has several factual

 bases.

           266.   BT Group admitted to intentional misconduct by at least five members of the senior

 management of BT Italy, all of whom were fired by BT Group. BT Italy’s CEO stated that, rather

 than BT Group being “kept in the dark” about BT Italy’s fraudulent accounting practices, the




                                                 - 90 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 95 of 103 PageID: 1544




 financial transactions were “verified and authorized by the parent company and by the audit units

 and firms.”

        267.    BT Group’s Audit & Risk Committee was aware of sustained problems in the

 control environment of the Company’s Italian operations. In fiscal years 2013, 2014, 2015, and

 2016, the Audit & Risk Committee placed special emphasis on investigating these problems, yet

 failed to: (1) put a stop to the rampant fraud that was taking place in BT Italy; and (2) disclose the

 true extent of the problems, despite assuring investors, through the Company’s internal-control

 certifications, that there were no material weaknesses in internal controls.

        268.    Defendants Alvarez and Cameron, respectively the CEO and CFO of BT Global

 Services – BT Group’s largest revenue-producing line of business – set unrealistically high

 earnings objectives that could not be met absent accounting manipulations. When BT Global

 Services fell short of achieving these objectives, Alvarez, Cameron, and other Global Services

 personnel directed financial accounting personnel in Italy to falsely inflate the Company’s actual

 financial results, exhorting them to “look for” and “find” ways to close such shortfalls in a way

 that has been described by a former accounting expert for Milan prosecutors as “significant

 evidence” of wrongful accounting. The report of Italy’s financial police reveals that Alvarez,

 Cameron, and other Global Services personnel repeatedly asked financial accounting personnel in

 Italy to “accommodate” their requests for specified amounts of additional profits that were needed

 to eliminate shortfalls in previously announced estimates by suggesting “knowingly wrong

 accounting practices,” including deferring the recognition of ordinary business expenses by

 fraudulently recording them as assets.

        269.    In November 2015, three BT Italy employees warned BT Global Services’ Vice

 President of Iberia and head of European sales, Jacinto Cavestany, about possible accounting



                                                 - 91 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 96 of 103 PageID: 1545




 problems at BT Italy, bullying by BT Italy management, especially its then-CEO, and pressure to

 meet difficult bonus targets.

        270.    As explained in ¶¶93-94, it would have been “impossible” for BT Group not to

 notice that something was wrong with BT Italy’s accounting system and certain transactions.

        271.    Due to the foregoing, Defendants Livingston, Patterson, and Chanmugam had

 access to information that contradicted their public statements and/or failed to check information

 they had a duty to monitor, to the extent that:

                        (i)      they had a statutory duty to monitor the Company’s internal

 controls, and their failure to check information they had a duty to monitor constitutes recklessness;

                        (ii)     they admittedly: (1) were personally responsible for establishing and

 maintaining the Company’s internal controls over financial reporting; and (2) personally designed

 such internal controls over financial reporting, or caused such controls over financial reporting to

 be designed under their supervision;

                        (iii)    as evidenced by the Company’s own admissions, the Company did

 not maintain effective internal controls; and

                        (iv)     they falsely certified the efficacy of the Company’s internal

 controls.

        272.    Chanmugam left BT Group under suspicious circumstances and his bonuses were

 clawed back twice.

        273.    BT Group itself acknowledged that “at the start of 2016,” the Company received

 reports of bullying cases at BT Italy, in response to which senior Human Resources officials visited

 the Italian offices and investigated. Despite this undisclosed, adverse information concerning BT

 Italy known to BT Group’s senior company representatives – in which they learned that the scope




                                                   - 92 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 97 of 103 PageID: 1546




 of problems in the control environment at BT Italy had expanded – on May 19, 2016, Defendant

 Rose misleadingly stated in BT Group’s 2016 Annual Report: “We have continued to monitor our

 operations in Italy and progress has been made to improve the control environment.”

         274.    In addition, the Company committed significant violations of IFRS, and a

 government investigation of the wrongful conduct at the Company is ongoing.

         275.    These facts create a strong inference that someone whose intent could be imputed

 to BT Group acted with the requisite scienter.

         276.    As a direct and proximate result of BT Group’s wrongful conduct, Plaintiffs and

 the Class have suffered damages in that, in reliance on the integrity of the market, they paid

 artificially inflated prices for BT Group ADRs. Plaintiffs and the Class would not have purchased

 BT Group ADRs at the prices they paid, or at all, if they had been aware that the market prices had

 been artificially and falsely inflated by BT Group’s misleading statements.

                                             COUNT II

                          Violation of Section 10(b) of the Exchange Act
                            and Rule 10b-5 Promulgated Thereunder
                                Against the Individual Defendants
         277.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

 set forth herein.

         278.    During the Class Period, the defendants named herein disseminated or approved

 the materially false and misleading statements specified above, which they knew or recklessly

 disregarded were misleading in that they contained misrepresentations and failed to disclose

 material facts necessary in order to make the statements made, in light of the circumstances under

 which they were made, not misleading.

         279.    The defendants named herein: (a) employed devices, schemes, and artifices to

 defraud; (b) made untrue statements of material fact and/or omitted to state material facts


                                                  - 93 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 98 of 103 PageID: 1547




 necessary to make the statements not misleading; and (c) engaged in acts, practices, and a course

 of business which operated as a fraud and deceit upon the purchasers of the Company’s ADRs

 during the Class Period.

        280.     The following facts, viewed holistically, establish the scienter of the defendants

 named herein:

                 (a)    senior management of BT Italy committed intentional misconduct;

                 (b)    BT Group’s Audit & Risk Committee was aware of sustained problems in

 the control environment of the Company’s Italian operations during fiscal years 2013, 2014, 2015,

 and 2016, and reported their awareness of these problems in the Company’s Annual Reports,

 which the defendants named herein reviewed and approved;

                 (c)    Defendants Alvarez and Cameron set unrealistically high earnings

 objectives that could not be met absent accounting manipulations. When BT Global Services fell

 short of achieving these objectives, Alvarez, Cameron, and other BT Global Services personnel

 directed financial accounting personnel in Italy to falsely inflate the Company’s actual financial

 results, exhorting them to “look for” and “find” ways to close such shortfalls in a way that has

 been described by a former accounting expert for Milan prosecutors as “significant evidence” of

 wrongful accounting. In fact, the report of Italy’s financial police reveals that Alvarez, Cameron,

 and other BT Global Services personnel repeatedly asked financial accounting personnel in Italy

 to “accommodate” their requests for specified amounts of additional profits that were needed to

 eliminate shortfalls in previously announced estimates by suggesting “knowingly wrong

 accounting practices,” including deferring the recognition of ordinary business expenses by

 fraudulently recording them as assets;




                                               - 94 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 99 of 103 PageID: 1548




                  (d)   in November 2015, three BT Italy employees warned BT Group’s Vice

 President of Iberia and head of European sales about possible accounting problems at BT Italy,

 bullying by BT Italy management, especially BT Italy’s then-CEO, and pressure to meet difficult

 bonus targets;

                  (e)   BT Italy’s CEO stated that, rather than BT Group being “kept in the dark”

 about BT Italy’s fraudulent accounting practices, the financial transactions were “verified and

 authorized by the parent company and by the audit units and firms”;

                  (f)   as explained in ¶¶93-94, it would have been “impossible” for BT Group not

 to notice that something was wrong with BT Italy’s accounting system and certain transactions;

                  (g)   Chanmugam left BT Group under suspicious circumstances and his bonuses

 were clawed back twice;

                  (h)   BT Group itself acknowledged that “at the start of 2016,” the Company

 received reports of bullying cases at BT Italy, in response to which senior Human Resources

 officials visited the Italian offices and investigated. Despite this undisclosed, adverse information

 concerning BT Italy known to BT Group’s senior company representatives – in which they learned

 that the scope of problems in the control environment at BT Italy had expanded – on May 19,

 2016, Defendant Rose misleadingly stated in BT Group’s 2016 Annual Report: “We have

 continued to monitor our operations in Italy and progress has been made to improve the control

 environment”;

                  (i)   due to the foregoing, the defendants named herein had access to information

 contradicting their public statements and/or failed to check information they had a duty to monitor,

 to the extent that:




                                                - 95 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 100 of 103 PageID: 1549




                         (i)     they had a statutory duty to monitor the Company’s internal

  controls, and their failure to check information they had a duty to monitor constitutes recklessness;

                         (ii)    they admittedly: (1) were personally responsible for establishing and

  maintaining the Company’s internal controls over financial reporting; and (2) personally designed

  such internal controls over financial reporting, or caused such controls over financial reporting to

  be designed under their supervision;

                         (iii)   as evidenced by the Company’s own admissions, the Company did

  not maintain effective internal controls; and

                         (iv)    they falsely certified the efficacy of the Company’s internal

  controls;

                  (j)    the Company committed significant violations of IFRS; and

                  (k)    a government investigation of the wrongful conduct at the Company is

  ongoing.

          281.    As a direct and proximate result of the wrongful conduct committed by the

  defendants named herein, Plaintiffs and the Class have suffered damages in that, in reliance on the

  integrity of the market, they paid artificially inflated prices for BT Group ADRs. Plaintiffs and

  the Class would not have purchased BT Group ADRs at the prices they paid, or at all, if they had

  been aware that the market prices had been artificially and falsely inflated by Defendants’

  misleading statements.

                                             COUNT III

                           Violation of Section 20(a) of the Exchange Act
                                 Against the Individual Defendants
          282.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

  set forth herein.



                                                  - 96 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 101 of 103 PageID: 1550




         283.    During the Class Period, the Individual Defendants participated in the operation

  and management of BT Group, and conducted and participated, directly and indirectly, in the

  conduct of BT Group’s business affairs. Because of their senior positions, they knew the adverse

  non-public information about BT Group’s false financial statements and materially weak internal

  controls.

         284.    As officers and/or directors of a publicly owned company, the Individual

  Defendants had a duty to disseminate accurate and truthful information with respect to BT Group’s

  financial condition and results of operations, and to correct promptly any public statements issued

  by BT Group that had become materially false or misleading.

         285.    Because of their positions of control and authority as senior officers, the Individual

  Defendants were able to, and did, control the contents of the various reports, press releases and

  public filings that BT Group disseminated in the marketplace during the Class Period concerning

  BT Group’s results of operations. Throughout the Class Period, the Individual Defendants

  exercised their power and authority to cause BT Group to engage in the wrongful acts complained

  of herein. The Individual Defendants, therefore, were “controlling persons” of BT Group within

  the meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the

  unlawful conduct alleged which artificially inflated the market price of BT Group ADRs.

         286.    Each of the Individual Defendants, therefore, acted as a controlling person of BT

  Group. By reason of their senior management positions and/or being directors of BT Group, each

  of the Individual Defendants had the power to direct the actions of, and exercised the same to

  cause, BT Group to engage in the unlawful acts and conduct complained of herein. Each of the

  Individual Defendants exercised control over the general operations of BT Group and possessed




                                                 - 97 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 102 of 103 PageID: 1551




  the power to control the specific activities that comprise the primary violations about which

  Plaintiffs and the other members of the Class complain.

         287.    By reason of the above conduct, the Individual Defendants are liable pursuant to

  Section 20(a) of the Exchange Act for the violations committed by BT Group.

                                      PRAYER FOR RELIEF
         WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray for judgment as

  follows:

         A.      Determining that this action is a proper class action, and certifying Plaintiffs as

  Class representatives under Rule 23 of the Federal Rules of Civil Procedure and Plaintiffs’ counsel

  as Class counsel;

         B.      Awarding compensatory damages in favor of Plaintiffs and the other Class

  members against all Defendants, jointly and severally, for all damages sustained as a result of

  Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

         C.      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

  this action, including counsel fees and expert fees; and

         D.      Awarding such other relief as the Court deems just and proper.

                                          JURY DEMAND
         Plaintiffs hereby demand a trial by jury.

   DATED: August 16, 2019                            CARELLA, BYRNE, CECCHI,
                                                     OLSTEIN, BRODY & AGNELLO, P.C.
                                                     Liaison Counsel for Plaintiffs
                                                     and the Putative Class


                                                     By:         /s/ James E. Cecchi
                                                                 JAMES E. CECCHI




                                                 - 98 -
Case 2:17-cv-00497-KM-JBC Document 65 Filed 08/16/19 Page 103 of 103 PageID: 1552




                                            James E. Cecchi
                                            Donald A. Ecklund
                                            5 Becker Farm Road
                                            Roseland, NJ 07068
                                            (973) 994-1700

                                            Liaison Counsel for Plaintiffs
                                            and the Putative Class
   Samuel H. Rudman
   David A. Rosenfeld
   Alan I. Ellman
   ROBBINS GELLER RUDMAN
     & DOWD LLP
   58 South Service Road, Suite 200
   Melville, NY 11747
   (631) 367-7100

   Lead Counsel for Plaintiffs
   and the Putative Class

   Corey D. Holzer
   Marshall P. Dees
   HOLZER & HOLZER, LLC
   200 Ashford Center North, Suite 300
   Atlanta, GA 30338
   (770) 392-0090

   Additional Plaintiffs’ Counsel




                                         - 99 -
